IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

ADRIAN DIECKMAN, on behalf of )
himself and all others similarly situated, )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   )   C.A. No. 11130-CB
                                           )
REGENCY GP LP and REGENCY GP )
LLC,                                       )
                                           )
            Defendants.                    )

                         MEMORANDUM OPINION

                      Date Submitted: September 15, 2020
                       Date Decided: February 15, 2021

Christine M. Mackintosh, Vivek Upadhya, and Michael D. Bell, GRANT &
EISENHOFER P.A., Wilmington, Delaware; Gregory V. Varallo, BERNSTEIN
LITOWITZ BERGER & GROSSMAN LLP, Wilmington, Delaware; Jeroen van
Kwawegen and Edward G. Timlin, BERNSTEIN LITOWITZ BERGER &
GROSSMANN LLP, New York, New York; Attorneys for Plaintiff and the Class.

Rolin P. Bissell and Tammy L. Mercer, YOUNG CONAWAY STARGATT &
TAYLOR, LLP, Wilmington, Delaware; Michael C. Holmes, John C. Wander, and
Craig E. Zieminski, VINSON & ELKINS LLP, Dallas, Texas; Attorneys for
Defendants Regency GP LP and Regency GP LLC.




BOUCHARD, Chancellor
      This post-trial opinion resolves two claims brought on behalf of a class of

limited partners of Regency Energy Partners LP against its general partner for breach

of Regency’s limited partnership agreement arising from a unit-for-unit merger

pursuant to which Energy Transfer Partners L.P. (“ETP”) acquired Regency for

approximately $10 billion in a transaction that closed in April 2015 (the “Merger”).

At the time of the Merger, Regency and ETP were both controlled by Energy

Transfer Equity, L.P. (“ETE”).

      Before trial, the court granted plaintiff’s motion for partial summary judgment

that the transaction failed to satisfy two safe harbors in Regency’s partnership

agreement that, if either had applied, would have precluded judicial review of the

Merger. The failure to satisfy both safe harbors stemmed from the same problem—

the appointment of Richard Brannon to a conflicts committee of Regency’s board

while he was serving on the board of another entity controlled by ETE, Sunoco LP.

That appointment violated a bright-line prohibition in Regency’s partnership

agreement delineating the qualifications to serve on the conflicts committee. Had

Brannon resigned from the Sunoco board before joining Regency’s conflicts

committee, which was the plan, the prohibition would not have been violated. But

implementation of the plan was badly mishandled.

      At trial, plaintiff contended that the general partner breached an express

provision of the partnership agreement requiring that the Merger be fair and

                                         1
reasonable to the partnership and breached the implied covenant of good faith and

fair dealing inherent in the partnership agreement. The latter claim focused mostly

on Brannon’s appointment to the conflicts committee. Relying on an expert who

compared (i) the value of Regency’s units based on a discounted cash flow analysis

using a dividend discount model (“DDM”) to (ii) the value of the Merger

consideration (0.4124 of an ETP unit for each Regency unit) using ETP’s closing

stock price, plaintiff sought over $1.6 billion in damages.

      For the reasons explained in detail below, having considered carefully a

mountain of evidence presented during a five-day trial, the court finds that

defendants are entitled to judgment in their favor.

      There are many legal issues and factual questions addressed in this opinion,

but three fundamental conclusions drive this outcome. First, notwithstanding the

problems associated with Brannon’s appointment to the conflicts committee,

defendants demonstrated that the Merger was fair and reasonable to Regency and its

unitholders. Second, plaintiff failed to prove that the general partner acted in bad

faith or engaged in willful misconduct or fraud so as to avoid a provision in the

partnership agreement exculpating the general partner from monetary damages.

Third, plaintiff failed to prove damages.       The apples-to-oranges analysis of

plaintiff’s valuation expert—comparing DDM-to-market—was unreliable and every

DDM-to-DDM or market-to-market scenario yielded no damages.

                                          2
I.        BACKGROUND

          Prior decisions of this court and the Delaware Supreme Court discuss the

background of this action.1 The facts recited in this opinion are the court’s findings

based on the testimony and documentary evidence presented during a five-day trial.

The record includes stipulations of fact in the Stipulated Joint Pretrial Order, over

1,300 trial exhibits, nineteen depositions, live testimony from nine fact and three

expert witnesses, and video testimony presented at trial from two fact witnesses.

          A.    The Players

          Regency Energy Partners LP (“Regency,” “RGP,” or the “Partnership”) was

a Delaware master limited partnership whose units were listed and traded on the

New York Stock Exchange until April 30, 2015.2 Regency provided midstream

services in the oil and gas industry.3 “Midstream” is a broad term that encompasses

all aspects of the energy value chain excluding the production of oil and gas

(upstream) and the distribution to end markets (downstream).4 Plaintiff Adrian

Dieckman was a common unitholder of Regency. 5


1
 See Dieckman v. Regency GP LP, 2016 WL 1223348 (Del. Ch. Mar. 29, 2016); Dieckman
v. Regency GP LP, 155 A.3d 358 (Del. 2017); Dieckman v. Regency GP LP, 2018 WL
1006558 (Del. Ch. Feb. 28, 2018) (ORDER); Dieckman v. Regency GP LP, 2019 WL
4541460 (Del. Ch. Sept. 19, 2019) (ORDER) (clarifying February 28, 2018 order);
Dieckman v. Regency GP LP, 2019 WL 5576886 (Del. Ch. Oct. 29, 2019).
2
    Stipulated Joint Pretrial Order (“PTO”) ¶¶ 36-38 (Dkt. 288).
3
    Id. ¶ 41.
4
    JX 79 at 184.
                                              3
          Defendant Regency GP LP was a Delaware limited partnership that served as

the general partner of Regency.6 Defendant Regency GP LLC is a Delaware limited

liability company that served as the general partner of Regency GP LP.7 For

simplicity, unless otherwise noted, this decision refers to Regency GP LP and

Regency GP LLC together as the “General Partner” or “Defendants.”                         The

Defendants’ governance documents vest the board of directors of Regency GP LLC

(the “Board) with the authority to govern and manage Regency.8

          Energy Transfer Partners L.P. (as defined above, “ETP”) was a Delaware

master limited partnership whose units were listed and traded on the New York

Stock Exchange.9 ETP transported oil, gas, and natural gas liquids.10 In August

2014, ETP acquired the general partner of Sunoco LP (“Sunoco”).11


5
    PTO ¶ 25.
6
    Id. ¶¶ 26-27.
7
    Id. ¶¶ 31-32.
8
 Article VI of the Amended and Restated Agreement of Limited Partnership of Regency
GP LP provides, subject to certain exceptions not relevant here, that “all powers to control
and manage the business and affairs of [Regency GP LP] shall be vested exclusively in
[Regency GP LLC].” JX 26 at 118. Under Section 7.1(c) of the Amended and Restated
Limited Liability Agreement of Regency GP LLC, the sole member of Regency GP LLC,
subject to certain limitations not relevant here, “delegated . . . to the Board of Directors of
[Regency GP LLC] (the “Board”) . . . all of [Regency GP LLC’s] power and authority to
manage and control the business and affairs of [Regency].” Defs.’ Supp. Br. Ex. 6 § 7.1(c)
(Dkt. 321).
9
    PTO ¶¶ 42-43.
10
     Id. ¶ 45.
11
     Id. ¶ 46.
                                              4
         Energy Transfer Equity, L.P. (“Energy Transfer” or, as defined above, “ETE”)

is a Delaware master limited partnership that indirectly owned the General Partner

of Regency and the general partner of ETP (“EGP”).12 At all relevant times, ETE

held controlling ownership interests in Regency, ETP, and Sunoco, directly or

indirectly, and held 100% of the incentive distribution rights (“IDRs”) in Regency,

ETP, and Sunoco.13 ETE’s primary revenues came from IDR distributions from its

affiliated master limited partnerships (“MLPs”).14

         Kelcy Warren was the CEO and chairman of the board of EGP, and was the

chairman of the board and majority owner of ETE’s general partner, LE GP, LLC,

the “governing body” of the Energy Transfer family of MLPs.15 Through his control

of LE GP, LLC, Warren had the power to remove or appoint directors on the boards

of ETP, Sunoco, and Regency.16 As of January 2015, Warren held, directly or

indirectly, approximately 91.6 million ETE units.17 After the Merger, Warren

remained CEO and Chairman of the general partner of ETE’s successor company,




12
     Id. ¶¶ 39, 44, 48.
13
     Id. ¶¶ 40, 44, 51.
14
     Tr. 1292 (Warren); JX 670 at 46, 102.
15
     PTO ¶¶ 55-56; JX 670 at 7, 138; Tr. 1284 (Warren).
16
     Tr. 1283-84, 1287 (Warren).
17
     Tr. 1321-22 (Warren); JX 1009.
                                             5
Energy Transfer LP.18 As of 2014-2015, the Energy Transfer family of MLPs had

over 27,000 employees.19

         The following organizational chart depicts the ownership relationships among

the Energy Transfer family of MLPs before the Merger, along with the status of

Regency after the Merger:




18
     PTO ¶ 56.
19
     Tr. 1281-84 (Warren).
                                           6
           B.     Regency’s Business

           Regency provided midstream services in the oil and gas industry.20 It owned

and operated pipelines that gathered, processed, and transported natural gas and

natural gas liquids (“NGLs”) downstream towards transportation hubs, refineries,

and the ultimate consumers.21 Its operations were concentrated in “Arklatex”

(Arkansas, North Louisiana, and East Texas), the mid-continent region (North

Texas, Kansas, Colorado, and Oklahoma), South Texas, Permian, and Eastern

(Pennsylvania, West Virginia, and Ohio).22 Regency had six business segments: (i)

gathering and processing (“G&P”), (ii) natural gas transportation, (iii) contract

services, (iv) NGL services, (v) natural resources, and (vi) corporate.23 As measured

by EBITDA contribution, G&P was Regency’s largest business segment,

comprising more than 60% of its 2014 total adjusted EBITDA:24

           Segment                        EBITDA (thousands) Contribution %
           Gathering & Processing (G&P)         779,946           61.27%
           Natural Gas Transportation           160,444           12.60%
           NGL Services                         150,654           11.83%
           Contract Services                    148,254           11.64%
           Natural Resources Segment             63,812            5.01%
           Corporate                           (30,317)           -2.38%
           Total                              1,272,793             100%

20
     PTO ¶ 41.
21
     Id.
22
     Id. ¶ 216; JX 839 ¶¶ 19-20.
23
     PTO ¶ 202.
24
     JX 396.
                                             7
           G&P involves transporting raw natural gas from the wellhead to gas

processing facilities, where NGLs are removed from the natural gas stream, and

selling the NGLs and natural gas into the market.25 G&P is considered among the

most-commodity sensitive of any midstream segment “for two main reasons:

contract structures and direct leverage to production volumes.”26 G&P contracts

generally are structured so that during the processing phase, the company keeps

NGLs as payment for processing services, which “in comparison to a wholly fee-

based contract structure, exposes G&P companies to direct commodity-price risk.”27

Regency’s G&P adjusted segment margin is based in part on natural gas and NGL

prices.28 Drilling slowdowns due to lower prices also would negatively impact G&P

production volumes.29

           Regency’s natural gas transportation segment provided services on Regency’s

two interstate and one intrastate pipeline.30 The contract services segment provided

natural gas compression and treating services.31         The NGL services segment



25
     JX 839 ¶¶ 19, 84; JX 667 at 77; PTO ¶ 203.
26
     JX 260 at 5.
27
     Id.
28
     JX 667 at 78.
29
     JX 260 at 5.
30
     JX 839 ¶ 19.
31
     Id.; JX 667 at 77; PTO ¶ 208.
                                             8
provided transportation, fractionation, and storage of natural gas liquids.32 The

natural resources segment managed coal and natural resource properties.33 The

corporate segment was comprised of its corporate assets.34

         In 2013 and 2014, many G&P MLPs expanded via growth and acquisition

projects because of favorable commodity prices.35 During this period, Regency

completed approximately $9 billion in capital acquisitions and its corporate debt was

rated below investment grade by Standard & Poor’s and Moody’s.36 In 2014,

Regency raised capital by completing a $400 million at-the-market equity issuance,

and on January 8, 2015, the Company announced a $1 billion at-the-market equity

issuance program.37

         C.       ETP’s Business

         ETP processed, stored, and transported oil and gas through pipelines, and

operated a retail marketing segment.38 It had seven business segments: (i) intrastate

transportation and storage, (ii) interstate transportation and storage, (iii) midstream,

(iv) liquids transportation and services, (v) retail marketing, (vi) Sunoco logistics,


32
     JX 839 ¶ 19; JX 667 at 77; PTO ¶ 207.
33
     JX 839 ¶ 19; JX 667 at 77; see JX 608 at 13; PTO ¶ 209.
34
     PTO ¶ 210.
35
     JX 133 at 6-8.
36
     PTO ¶¶ 175, 177-78, 211.
37
     Id. ¶¶ 194-95.
38
     JX 839 ¶ 22.
                                             9
and (vii) other.39 Unlike Regency, the EBITDA contribution from ETP’s business

segments was more evenly distributed:40

     Segment                                 EBITDA (millions)    Contribution %
     Interstate Transportation and Storage         1,110                22.98%
     Sunoco Logistics                                971                20.10%
     Retail Marketing                                731                15.13%
     Midstream                                       608                12.59%
     Liquids Transportation and Services             591                12.22%
     Intrastate Transportation and Storage           500                10.35%
     Other                                           318                 6.58%
     Total                                         4,829                  100%


ETP’s main business segments did not rely heavily on high commodity prices and

its retail business was countercyclical to declining energy prices.41 ETP had an

investment grade credit rating at all times relevant to this action.42

          D.      Regency and ETP’s Incentive Distribution Rights

          An MLP’s partnership agreement delineates the percentage of total cash

distributions to be allocated between the general partner and limited partners.43 Most

MLPs, including Regency and ETP, offer a class of distributions known as incentive




39
     JX 671 at 13-16, 80.
40
     Id. at 80.
41
     JX 79 at 16, 115, 117; JX 281 at 6.
42
 Tr. 387 (Canessa); JX 842 ¶ 145, Ex. 11B; JX 260 at 6 (investment grade, large cap
MLPs such as ETP better insulated from a commodity backdrop).
43
     JX 79 at 24.
                                               10
distribution rights (as defined above, “IDRs”).44 IDRs, which are typically owned

by the general partner, entitle the general partner to receive increasing percentages

of the incremental cash flow as an MLP increases distributions to limited partners.45

Put differently, through its ownership of IDRs, the general partner receives an

increasing percentage of the “split” of incremental distributions as the aggregate

amount of distributions increase. This structure is intended to incentivize general

partners to grow distributions to the limited partners through the pursuit of income-

producing organic growth projects or strategic acquisitions.46

           Access to capital is critical to growing distributions in an MLP because

organic investments and acquisitions usually are funded with external capital in the

form of new debt or equity.47 This is due to the fact that MLPs typically distribute

most of their cash flows each quarter.48

           From the first quarter of 2012 to the fourth quarter of 2014, Regency’s

quarterly distributions grew from 46 cents to 50.25 cents per common unit. 49 The

50.25 cent distribution was in the fourth tier of the distribution schedule in



44
     JX 839 ¶ 25.
45
     Id.; JX 79 at 24.
46
     JX 839 ¶ 25; Tr. 15 (O’Loughlin).
47
     JX 79 at 28.
48
     Id.
49
     JX 667 at 64.
                                           11
Regency’s partnership agreement (the “LP Agreement”), which entitled ETE—the

holder of the IDRs—to receive 23% of Regency’s incremental distributions above

43.75 cents per unit quarter until each common unit received 52.50 cents for that

quarter.50 On a blended basis, taking into account the sum of all cash distributed

across all tiers, when Regency paid a 50.25 cent distribution to the Regency

unitholders, ETE and the limited partners received approximately 6% and 94%,

respectively, of the total distribution.51 The fifth and final tier of Regency’s IDR

schedule, which would be triggered when unitholders receive more than 52.50 cents

per unit for the quarter—or just 2.25 cents per unit more than Regency paid out in

the fourth quarter of 2014—entitled ETE to receive 48% of Regency’s incremental

distributions.52

         During the same period, from the first quarter of 2012 to the fourth quarter of

2014, ETP’s quarterly distributions grew from 89.38 cents to 99.50 cents per unit.53

A distribution of 99.50 cents was in the fifth and final tier of the IDR schedule in



50
     JX 667 at 66; Tr. 16-18 (O’Loughlin).
51
     Tr. 18-20 (O’Loughlin).
52
  JX 667 at 66. Under the first and second tiers of the distribution schedule, all unitholders
and the General Partner received distributions pro rata in accordance with their percentage
interests and the IDR holders received nothing until each unitholder received a total of
40.25 cents per unit for that quarter. Id. at 64. Under the third tier, the IDR holders received
13% of the distributions above 40.25 per unit until each unitholder received 43.75 cents
per unit for that quarter. Id. at 66.
53
     JX 671 at 114.
                                              12
ETP’s partnership agreement, which entitled the IDRs—all of which were held by

ETE—to receive 48% of ETP’s incremental distribution above 41.25 cents per unit

for the quarter.54 On a blended basis, taking into account the sum of all cash

distributed across all tiers, when ETP paid a 99.50 cent distribution to the common

unitholders, ETE and the limited partners received approximately 37% and 63%,

respectively, of the total distribution.55

         As a result of the Merger, the cash flows of the combined entity were run

through the IDR schedule in ETP’s partnership agreement.56 This meant that

Regency’s cash flows likely would be distributed to ETE through the fifth tier of its

distribution schedule at the 48%-level,57 and would be accretive to ETE.58 Referring

to ETE’s cut on a blended basis, analysts recognized that ETE “wins” in the Merger

as “RGP’s 7% GP take rolls into ETP’s 38%.”59



54
  Id. at 72. Under the first and second tiers of the distribution schedule, all unitholders
and the General Partner received distributions in accordance with their percentage interests
and the IDR holders received nothing until each common unitholder received a total of
27.50 cents per unit for that quarter. Id. at 72. Under the third tier, the IDR holders received
13% of the distributions above 27.50 cents per common until each common unitholder
received 31.75 cents per unit for that quarter. Id. Under the fourth tier, the IDR holders
received 23% of the distributions above 31.75 cents per common until each common
unitholder received 41.25 cents per unit for that quarter. Id.
55
     Tr. 21 (O’Loughlin).
56
     Tr. 22 (O’Loughlin).
57
     Tr. 32-33 (O’Loughlin); JX 368 at 5.
58
     Tr. 1317 (Warren).
59
     JX 581 at 13.
                                              13
         E.     ETE Explores Integrating Its Partnership Structure

         In October 2014, in response to market indications that ETE’s partnership

structure was “too complicated” and that “IDRs were no longer sustainable,” Warren

began to explore integrating the different partnerships within the ETE family.60 At

an ETP board meeting held on October 21, 2014, Jamie Welch, ETE’s CFO,

“advised that management was considering a series of transactions among ETE,

ETP, SXL [Sunoco Logistics Partners L.P.], and RGP [Regency] in order to simplify

the overall structure of the partnership family.”61

         F.     The OPEC Announcement and Energy Market Collapse

         On November 27, 2014, the Organization of the Petroleum Exporting

Countries (“OPEC”) announced it would not stabilize oil prices by reducing

production.62 The OPEC announcement was a “watershed” moment and part of “one

of the largest oil-price shocks in modern history.”63 The Wall Street Journal reported

that it sent crude oil prices into a “tailspin.”64 A Morgan Stanley analyst report stated

that the OPEC announcement threw “the industry and its customers . . . into a violent




60
     Tr. 1289, 1292 (Warren).
61
     JX 197 at 4; see also JX 670 at 350; JX 555 at 9; PTO ¶ 84.
62
     Tr. 493-94 (Bradley); Tr. 952 (Bryant); Tr. 55 (O’Loughlin).
63
     JX 255 at 2; JX 787 at 3.
64
     JX 255 at 1.
                                             14
and challenging operating environment.”65 A Bank of America Merrill Lynch

analyst report stated that its strategists believed that “OPEC is now effectively

dissolved and oil markets can expect sharper declines and more volatility.”66

           The OPEC announcement indicated that OPEC had opted to maintain market

share through sustained lower prices.67 Oil prices declined by over 10% in the two

days after the announcement and by nearly 40% between the OPEC announcement

and the announcement of the Merger on January 26, 2015.68 During the six months

preceding the Merger announcement, natural gas and NGL prices dropped by

approximately 25% and 50%, respectively.69 Oil and gas producers in the United

States responded to these price declines by curtailing new drilling.70 During the six

months after the OPEC announcement, the number of drilling rigs in several regions

relevant to Regency declined about 50%.71

           Regency was particularly exposed to the decline. Its largest business segment,

G&P, was highly commodity-sensitive because its revenues are tied to oil and gas




65
     JX 354 at 45.
66
     JX 260 at 1.
67
     JX 210 at 1.
68
     JX 854 at 2; JX 308 at 13-17.
69
     JX 855 at 1; JX 919 at 1.
70
     JX 918 at 1-2.
71
     Id.
                                             15
prices and its operators are left exposed if producers reduce drilling.72 Regency’s

unit price declined by 18.3% in the first nine trading days following OPEC’s

announcement.73 When Regency management saw declines in their PVR and Eagle

Rock businesses, they commissioned a report.74 It showed many producers had

decreased drilling, which increased pressure on Regency’s volume growth.75

         In December 2014, about two weeks after the OPEC announcement, Welch

told energy analysts during a Wells Fargo energy symposium dinner that Regency

was “exposed to lower NGL prices and volumes;” may have a distribution coverage

ratio “below 1.0x in 2015;” and might cut its “distribution growth.”76 On December

11, 2014, Wells Fargo published Welch’s comments in a research report, where it

commented that consolidation of RGP and ETP did not “make sense right now”

because ETP was in a strong financial position and a merger with Regency would

dilute ETP’s “growth story and balance sheet.”77 That day, Regency’s unit price

declined 2.39%, from $24.30 to $23.72.78




72
     JX 79 at 125.
73
     JX 842 at Table 1.
74
     Tr. 515 (Bradley).
75
     Tr. 514-15 (Bradley); JX 590 at 68, 75.
76
     JX 282 at 4.
77
     Id.; JX 287 at 2.
78
     PTO Ex. A (Dkt. 265).
                                               16
         Welch’s comments violated Regency’s policy against providing forward

guidance, were not authorized by ETE/ETP or Regency, and contributed to the

subsequent termination of his employment when efforts to “muzzle” him failed.79

Michael Bradley, Regency’s CEO, was infuriated by Welch’s comments and told

him the day the comments became public that they were “[t]otally inappropriate.”80

Bradley lamented in a contemporaneous email that “[e]very conference we go to we

deal with the same issues”81 and credibly attributed Welch’s remarks to the fact that

Welch “liked to talk.”82

         G.     ETE Makes a Merger Proposal to Acquire Regency

         On January 8, 2015, Welch asked Barclays to “look at” ETP buying Regency,

and on January 12, Welch sent Barclays’ analysis to Warren.83 The analysis showed

that a merger between Regency and ETP would result in “tremendous accretion” to

ETE, and that the deal was “self-explanatory to ETE.”84

         On January 16, 2015, after the ETE and ETP boards held a joint meeting to

approve ETP making an offer to acquire Regency, ETP made its first formal proposal



79
     Tr. 542-44 (Bradley); Tr. 1313-14 (Warren); JX 287: JX 290.
80
     PTO ¶ 59; Tr. 542-43 (Bradley); JX 287 at 1-3.
81
     JX 287 at 1.
82
     Tr. 543-44, 660-61 (Bradley).
83
     JX 329 at 1; JX 338 at 1.
84
     JX 338 at 1.
                                             17
to acquire Regency in a unit-for unit transaction (0.4044 of an ETP unit for each

Regency unit) valued at approximately $10.1 billion and a one-time cash make-

whole payment of approximately $137 million or $0.36 per Regency unit.85 The

purpose of the make-whole payment was to offset the dilution in distributions

Regency unitholders would receive in 2016 after the Merger closed.86 The offer also

included a $300 million ($60 million per year for five years) IDR “giveback” to

benefit the post-Merger entity.87

         Later in the day on January 16, Warren met with Tom Long (Regency’s CFO)

and Bradley to deliver ETP’s merger proposal.88 At that meeting, Warren asked

Long if he would be interested in serving as CFO of the combined company.89

Warren also informed Bradley that there may be a role for him at ETE post-Merger

and to work on the Merger “quietly and quickly.”90

         H.     The Regency Conflicts Committee

         After receiving ETP’s merger proposal, Regency’s Board met at 2:00 p.m. on

January 16 and tasked its standing conflicts committee to evaluate the proposal and



85
     PTO ¶¶ 98-100; JX 359 at 11.
86
     JX 517 at 5.
87
     JX 359 at 1.
88
     Tr. 578 (Bradley); Tr. 1088-89 (Long); PTO ¶ 80.
89
     Tr. 1042 (Long); Tr. 578 (Bradley).
90
     JX 833 at 298-99 (Bradley Dep.); see also Tr. 579 (Bradley).
                                             18
to report back to the Board (the “Conflicts Committee”).91 The Board then consisted

of Bradley, James Bryant, Rodney Gray, John McReynolds, and Matthew Ramsey.92

The Conflicts Committee then consisted of Bryant and Gray.93

         The Board recently had determined it needed to replace Gray on its Audit &

Risk Committee and its Conflicts Committee because he had become the CFO of a

customer that represented a “tiny piece of Regency’s business.”94 This meant that

Gray likely would not meet the definition of independence under the New York

Stock Exchange rules,95 which was one of the requirements for service on the

Conflicts Committee under the LP Agreement.96 To address this issue, the Board

decided on January 16 that Richard Brannon, who was then serving on the Sunoco

board but would be nominated to the Regency Board by ETE, should replace Gray

on the Conflicts Committee.97 After the January 16 Board meeting, Long contacted




91
     PTO ¶ 101; Tr. 874 (Brannon); JX 364 at 1.
92
     JX 364 at 1.
93
     Id.; Tr. 874 (Brannon).
94
     Tr. 552 (Bradley); JX 364 at 1.
95
     JX 815 at 93-94 (Gray Dep.).
96
  As discussed below, the LP Agreement required that Conflicts Committee members had
to, among other things, “meet the independence standards of directors who serve on an
audit committee of a board of directors established by . . . the National Securities Exchange
on which the Common Units are listed or admitted to trading.” JX 25 (“LPA”) § 1.1.
97
     JX 364 at 1; PTO ¶ 96.
                                             19
a representative of J.P. Morgan Securities, LLC (“J.P. Morgan”) about potentially

serving as a financial advisor to the Conflicts Committee.98

         At 4:44 p.m. on Saturday, January 17, 2015, Jaclyn Thompson, Regency’s

Corporate Counsel, circulated to the directors by email a written consent dated

January 16, 2015 for their “review and approval” to appoint Brannon as a director

of Regency and as a member of the Conflicts Committee to replace Gray, who had

notified the Board of his resignation from the Conflicts Committee.99 Later on

January 17, four of the five directors—Bryant, Bradley, McReynolds, and Ramsey—

approved the written consent.100 The Conflicts Committee then consisted of Bryant

and Brannon.101

         During the weekend of January 17-18 when the written consent appointing

Brannon to the Conflicts Committee was approved, Brannon spoke to Tom Mason,

ETE’s General Counsel. Brannon offered to resign from the Sunoco board at that

time but Mason told him to “hold on” because ETE was not “100 percent sure this

transaction is moving forward” and that he would “get back to [Brannon] if and when

we need [Brannon] to resign.”102 Simultaneously serving on the Sunoco board was


98
     PTO ¶ 102.
99
     JX 373 at 1, 3-4.
100
      JX 378; JX 379; JX 380.
101
      PTO ¶ 95; see JX 406 at 1; Tr. 874 (Brannon).
102
      Tr. 870-71 (Brannon) (internal quotation marks omitted).
                                             20
not permitted under the LP Agreement,103 which required that the “Conflicts

Committee” be “composed entirely of two or more directors who are not . . . officers,

directors, or employees of any Affiliates of the General Partner.”104

         On the morning of January 20, after Mason contacted Brannon and told him

the merger negotiations were moving forward, Brannon sent Mason a copy of a

signed letter of resignation from the Sunoco board.105           At Mason’s direction,

Brannon sent the letter only to Mason as the “general counsel of the family of

companies” and believed that he did not need “to do anything more” to resign from

the Sunoco board.106 Brannon’s belief was incorrect because, under Sunoco’s

governance documents, a notice of resignation from the Sunoco board does not

become effective until the Sunoco board receives the notice.107 It is not clear

precisely when Brannon’s resignation from the Sunoco board became effective, but

it appears the Sunoco board did not receive his resignation letter until after the




103
      Dieckman, 2019 WL 5576886, at *8-11.
104
   LPA § 1.1 (emphasis added). Defendants do not dispute that Sunoco was an “Affiliate”
of the General Partner when the Conflicts Committee was evaluating the Merger.
Dieckman, 2019 WL 5576886, at *9.
105
      Tr. 765-66, 879-80 (Brannon); JX 600.
106
      Tr. 766, 882 (Brannon).
107
   JX 53 § 5.3 (“Any Director may resign at any time by giving written notice of such
Director’s resignation to the Board. Any such resignation shall take effect at the time the
Board receives such notice or at any later effective time specified in such notice.”).
                                              21
Regency Board approved the Merger on January 25, 2020108 and by no later than

January 30, 2015, when another person was appointed to replace Brannon on the

Sunoco board.109

         I.     The Merger Negotiations

         On January 19, 2015, the Conflicts Committee participated in a conference

call with its primary counsel (Akin Gump Strauss Hauer & Feld LLP) and Regency

management to discuss the “logistics” of the Merger.110 That same day, Todd

Carpenter, Regency’s general counsel, emailed the Conflicts Committee copies of a

draft merger agreement prepared by ETP’s counsel (Latham & Watkins LLP) and a

summary of the agreement prepared by Regency’s counsel (Baker Botts L.L.P.).111


108
   This conclusion follows from the following sequence of events. On January 23, 2015,
the Chairman of Sunoco’s board (Sam Susser) sent an email to Brannon and several other
individuals who were on the Sunoco board inquiring about their availability for a potential
Sunoco board call. JX 489; JX 666 at 54; Tr. 881 (Brannon). Brannon did not respond to
the email to let the Sunoco board know he had resigned in order to “prevent any leaks”
concerning the ETP-Regency merger negotiations. Tr. 881-82 (Brannon). On the evening
of January 25, after the Conflicts Committee and the Regency Board had approved the
Merger, Brannon sent an email to McReynolds and Mason seeking confirmation that
someone had informed Susser about his resignation. JX 542; Tr. 883-84 (Brannon).
McReynolds responded that he did not know; Mason responded that whether Brannon
would return to the Sunoco board “was left open” and that someone should call Susser but
to wait until the press release announcing the Merger went out the next morning. JX 542.
On January 26, Brannon called Susser “to make sure he knew that [he] was not able to tell
[Sunoco] in advance for all the obvious reasons” about his resignation from the Sunoco
board. JX 564.
109
      JX 613 at 3.
110
      Tr. 873, 876 (Brannon); PTO ¶¶ 90, 103-05; JX 398.
111
      JX 397; JX 399; PTO ¶¶ 92-93, 104.
                                            22
Also on January 19, Long provided J.P. Morgan with nonpublic, two-year financial

projections for Regency.112

          On January 20, the Conflicts Committee met at 2:00 p.m. to discuss its duties

and responsibilities, and the retention of a financial advisor.113 At 4:00 p.m., the

Conflicts Committee interviewed representatives of J.P. Morgan via telephone and,

shortly after the call, decided to retain J.P. Morgan, believing “it would be

advantageous to engage a financial advisor with significant resources” because the

transaction “would require a complicated analysis and likely would need to be

completed in an expedited manner due to the market conditions of the industry, the

financial and operational position of the Partnership and confidentiality

concerns.”114 J.P. Morgan, which had been contacted several days earlier about the

prospect of working for the Conflicts Committee, had assembled a team of around

eleven bankers to “work basically around the clock” on diligence analysis.115 At

6:00 p.m., the Regency Conflicts Committee participated by phone in a due diligence

meeting with ETP during which the participants reviewed an extensive analysis of

ETP’s business that had been presented to analysts on November 18, 2014.116


112
      PTO ¶ 105.
113
      Id. ¶ 106.
114
      Id. ¶ 107-08; JX 406 at 2, 5.
115
      Tr. 702-05, 719-20 (Castaldo).
116
      JX 406 at 5; JX 925; Tr. 905-910 (Brannon).
                                            23
         On January 21, the Conflicts Committee flew to Lajitas, Texas, a resort

Warren owned, where all the parties necessary to negotiate a transaction had been

told to congregate to facilitate the discussions and to preserve confidentiality.117 At

noon that day, the Conflicts Committee met with Akin Gump attorneys to discuss

potential changes to the draft merger agreement.118

         At 3:00 p.m. on January 21, the Conflicts Committee participated in a due

diligence call, which Bradley, Long, and Carpenter began by providing an overview

of Regency and which included a discussion of its business segments, commodity

exposure, growth plans, and financing requirements.119 As part of the presentation,

Regency management used a publicly-available investor relations slide deck, which

had been used at a Wells Fargo conference in December 2014.120 During the

meeting, management discussed the outlook in the regions in which Regency

operated, its proposed capital budget and future projects, and the risks associated

with Regency’s major contracts.121 Management commented that, while Regency’s

fourth quarter numbers had not been finalized, they “expected distributable cash

flow for 2014 to be below Wall Street consensus” and that the “Partnership would


117
      PTO ¶ 111; JX 364 at 1; Tr. 550-51 (Bradley).
118
      PTO ¶ 112; JX 436 at 1-2.
119
      PTO ¶ 114; JX 436 at 3.
120
      PTO ¶ 114.
121
      JX 436 at 4.
                                             24
likely need to borrow in the first quarter of 2015 to make its intended

distributions.”122

            On January 22, the Conflicts Committee met with Akin Gump attorneys, and

discussed, among other things, the required unitholder vote to consummate the

Merger and the level of the break-up fee in the draft agreement.123 At the end of the

meeting, the Conflicts Committee approved and authorized the execution of an

engagement letter with J.P. Morgan.124

            On the night of January 22, J.P. Morgan presented to the Conflicts Committee

an overview of ETP’s January 16 offer, i.e., 0.4044 ETP units plus $0.36 in cash per

Regency common unit.125 The presentation included an overview of financial

projections and assumptions relating to Regency that its management had provided,

a comparison of the projections to analyst estimates, a summary of J.P. Morgan’s

valuation of the equity and cash consideration of ETP’s offer, and its valuation of

ETP.126 After reviewing a sensitivity analysis of the valuation of the proposed

transaction, J.P. Morgan commented that “the contemplated consideration to be paid




122
      Id.
123
      JX 454 at 1-2.
124
      Id.; PTO ¶ 120.
125
      PTO ¶ 126; JX 454 at 3.
126
      JX 454 at 3.
                                             25
to the unaffiliated unitholders of the Partnership appeared to be fair based upon J.P.

Morgan’s initial analyses.”127

            After the Conflicts Committee discussed J.P. Morgan’s presentation, it

“determined that it believed the financial terms of the [Merger] were fair to the

unaffiliated unitholders of the Partnership, especially when considering, among

other things, the current commodity price environment, the Partnership’s high

leverage and high cost of capital to fund future growth, limitations on its growth due

to such high cost of capital, and the expected decline in its distribution coverage

ratio.”128 The Conflicts Committee then decided to make a counter-proposal to ETP

consisting of a 0.425 exchange ratio and a two-year make-whole cash payment, i.e.,

“a cash payment equal to the expected difference between ETP’s quarterly

distributions and Regency’s quarterly distributions for a period of two years

following the closing[,] as adjusted for the exchange ratio.”129 Later that night, the

Conflicts Committee met with ETE’s general counsel (Mason) to convey the

counter-proposal.130




127
      Id.
128
      Id. at 1-2.
129
      Id. at 2; JX 682 (“Proxy”) at 65.
130
      PTO ¶ 127; Proxy at 65.
                                          26
         On January 23, at 8:30 a.m., ETP’s conflicts committee met and rejected

Regency’s counter-proposal.131 ETP’s conflicts committee then approved its own

counter-proposal, which consisted of two options: (i) an exchange ratio of 0.4044

plus a one-year make-whole cash payment; or (ii) an exchange ratio of 0.3999 plus

a two-year make-whole payment.132

         Around mid-day, the Regency Conflicts Committee met and counter-

proposed to ETP an exchange ratio of 0.4088, representing a 15% premium to

Regency unitholders, plus a one-year make-whole cash payment.133 As the Conflicts

Committee awaited ETP’s response,134 Brannon received Regency’s Q4 preliminary

financial results from Bradley and Long, which were “not pretty.”135           The

preliminary results showed a projected coverage ratio for a fourth quarter

distribution of approximately .80x and December distributable cash flow 54% below

budget.136 The results told Brannon that “the fourth quarter was deteriorating at a

much faster rate than we anticipated” and that Regency would have to borrow money

to maintain its distribution for the quarter.137


131
      PTO ¶ 130; Proxy at 65.
132
      PTO ¶ 130; Proxy at 65.
133
      PTO ¶ 133; Proxy at 65-66; JX 479 at 2.
134
      Tr. 832-35 (Brannon); JX 479 at 1; JX 481 at 1.
135
      JX 481 at 1; JX 258 at 4.
136
      JX 481 at 5.
137
      Tr. 834 (Brannon).
                                                27
         Around 5:00 p.m. on January 23, Long authorized J.P. Morgan to use financial

projections (the “January Projections”) for its analyses and fairness opinion, flagging

for J.P. Morgan that “forecasting was difficult due to the dramatically changing price

environment.”138

         On January 23 at 9:30 p.m., the ETP conflicts committee counter-proposed an

exchange ratio of 0.4066 plus $0.31 cash per common Regency unit.139 As a part of

this offer, ETE agreed to increase the IDR givebacks from $300 million to $320 ($80

million the first year and $60 million each year for the next four years).140 Mike

Grimm, a member of ETP’s conflicts committee, testified this was ETP’s “reserve

price,” that ETP had “maxed out ETE’s willingness to further contribute” with IDR

givebacks, and that ETP was not willing to go any higher.141 Grimm instructed

Welch to tell Brannon: “Take it or leave it.”142

         Later that night or early morning on January 24, the Regency Conflicts

Committee met and discussed ETP’s counterproposal, which it viewed as a rejection

of its proposal for achieving a 15% premium based just on a 0.4088 ETP exchange




138
      JX 477 at 1.
139
      PTO ¶ 137; Proxy at 66.
140
      JX 504 at 2; JX 555 at 5.
141
      Tr. 1166, 1171-72 (Grimm); see also JX 920 at 254 (Grimm Dep.).
142
      Tr. 1169 (Grimm).
                                            28
ratio.143 The Conflicts Committee, however, accepted ETP’s “proposal in principle,

subject to additional financial analysis to determine whether the proposed exchange

ratio and the cash payment would provide, in the aggregate, a 15.0% premium to

Regency’s volume-weighted average price (“VWAP”) for several trading days as

compared to the closing price of ETP common units on January 23, 2015.”144

         On January 24, Barclays (ETP’s financial advisor), J.P. Morgan, Long, and

Welch had multiple discussions concerning the financial analysis related to

achieving the 15% premium the Conflicts Committee was requesting.145 During this

time, Welch told Brannon that ETP’s last proposal (0.4066 exchange ratio plus $0.31

cash per unit) “gets you your 15 percent premium” and pushed Brannon to accept.146

When Brannon refused to do so until the value of the offer could be confirmed,

Welch got “mad” and told him to “just go it alone and see how you like that in six

months.”147 It later was determined that an exchange ratio of 0.4066 plus $0.32 cash

per common Regency unit (instead of $0.31) would achieve the 15% premium.148

ETP agreed to those terms.149


143
      PTO ¶ 138; Proxy at 66.
144
      PTO ¶ 138.
145
      Proxy at 66.
146
      Tr. 842-43 (Brannon).
147
      Tr. 842-44 (Brannon).
148
      Tr. 842-44 (Brannon).
149
      See JX 514 at 1.
                                         29
            Later on January 24, during a meeting of the Conflicts Committee to discuss

the revised offer, J.P. Morgan provided an update on its valuation of the

consideration the unaffiliated Regency unitholders would receive.150 According to

J.P. Morgan’s slide deck, after factoring in the cash payment, the Merger was

expected to be slightly accretive to the Regency common unitholders in 2015 (0.5%)

but dilutive in 2016 (12.4%) on a distribution basis.151 The Conflicts Committee

discussed that Regency “would potentially need to cut its distribution in the next

year” without the Merger, and that Regency’s “long term growth prospects would

be significantly better in a combined entity.”152 At the end of the meeting, the

Conflicts Committee set a meeting for the next day to take final action regarding the

potential transaction after receiving a fairness opinion from J.P. Morgan.153

            On January 25 at 2:00 pm, J.P. Morgan reviewed the final deal terms—a

0.4066 exchange ratio plus $0.32 cash per common Regency unit—and verbally

delivered its opinion that the aggregate consideration “was, from a financial point of

view, fair to the unaffiliated holders of common units” of Regency.154 After J.P.



150
      JX 513; JX 514 at 1-2; PTO ¶ 141.
151
   JX 513 at 21. These figures are consistent with the presentation that J.P. Morgan used
when it delivered its final analysis and oral fairness opinion to the Conflicts Committee the
next day, on January 25. See JX 540 at 21.
152
      JX 514 at 2.
153
      Id.
154
      JX 543 at 1-2; PTO ¶ 144.
                                             30
Morgan’s presentation, the Conflicts Committee determined to recommend approval

of the Merger to the Board.155

          On January 25 at 3:00 pm, the Board met to discuss the Merger. Brannon, on

behalf of the Conflicts Committee, presented a report on the proposed transaction.156

Representatives from J.P. Morgan then reviewed their fairness opinion analysis.157

McReynolds noted for the Board that, post-Merger, Bradley would become an

officer of ETE and Long would lead ETP’s financial group.158 Thereafter, the Board

unanimously determined that the Merger “was in the best interest of the Partnership

and the MLP Public Unitholders” and approved the Merger “based on the Conflicts

Committee’s recommendation,” with Bradley, Brannon, Bryant and Gray voting in

favor and McReynolds and Ramsey abstaining.159

          Regency and ETP jointly announced the Merger on January 26, 2015.160 After

the announcement, Regency’s unit price increased 5% even though it also announced




155
      JX 543 at 2-4; PTO ¶ 145.
156
      JX 537 at 1-3.
157
      Id. at 1.
158
      Id. at 2.
159
      Id. at 2-3.
160
      See JX 560.
                                          31
a flat distribution.161 By contrast, ETP’s unit price declined 6.4% even though it

announced a $0.02 distribution increase.162

         J.     The Amendment to the Merger Agreement

         On February 17, 2015, ETP proposed amending the merger agreement to

replace the cash component of the Merger consideration ($0.32 per share) with

additional ETP units so that Regency common unitholders would receive ETP units

valued at $133.5 million (approximately $0.32 per Regency unit), based on the five-

day VWAP as of the third day before the closing.163

         On February 18, after reviewing ETP’s proposal, the Conflicts Committee

counter-proposed replacing the cash component with $0.33 worth of ETP units,

based on the lower of ETP’s (i) unit price on the closing date or (ii) three-day VWAP

ending on the closing date.164 ETP rejected the Conflicts Committee’s proposal to

increase the consideration, and proposed that the $0.32 of ETP units instead be

calculated based on the lesser of (i) the closing price of ETP units three days prior

to closing or (ii) the five-day VWAP ending on the day three days prior to closing.165




161
      PTO Ex. A; JX 570 at 1; JX 576 at 3.
162
      JX 570 at 1; JX 578; PTO Ex. B (Dkt. 265).
163
      PTO ¶ 151; JX 634 at 2; JX 635 at 1; Proxy at 68.
164
      PTO ¶ 152; JX 635 at 2; see Proxy at 69.
165
      PTO ¶ 153; Proxy at 69.
                                             32
         Later in the day on February 18, the Regency Conflicts Committee met again

to discuss the proposed amendment. J.P. Morgan informed the Conflicts Committee

that it was not necessary to update its fairness analysis because it did not view the

proposed change to the Merger consideration to be material.166 After receiving

advice from J.P. Morgan and Akin Gump, the Conflicts Committee determined that

the Amendment would benefit Regency’s unitholders by eliminating the ETP

unitholder vote requirement, thereby providing greater deal certainty, and by

deferring taxes on the make-whole payment.167 The Conflicts Committee then

recommended that the Regency Board approve amending the merger agreement to

accept ETP’s most recent proposal.168

         During the evening of February 18, the Regency and ETP boards formally

amended the merger agreement to replace the $0.32 cash payment with ETP units

based on the quotient of $0.32 divided by the lesser of (i) the closing price of ETP

units three days prior to closing or (ii) the five-day VWAP ending on the day three

days before the closing (the “Amendment”).169 The exchange ratio of 0.4066

remained unchanged.170


166
      PTO ¶ 160; Tr. 695-96 (Castaldo); JX 635 at 2; see JX 641 at 5-6.
167
      JX 635 at 5-6; Tr. 857, 859-60 (Brannon).
168
      PTO ¶ 154.
169
      Id. ¶¶ 155, 157, 158; Proxy at 69-70.
170
      Proxy at 99.
                                              33
         Adoption of the Amendment eliminated ETP and Regency’s obligation under

Rule 13e-3 of the Securities Exchange Act to disclose J.P. Morgan’s fairness opinion

presentation because the Merger became a pure unit-for-unit exchange.171 As a

result of the Amendment, the Merger became dilutive to the Regency common

unitholders on a distribution basis for both 2015 and 2016 rather than just 2016.172

         K.     The Closing and Other Post-Amendment Events

         In the first quarter of 2015, Regency’s results missed management projections

significantly: Total adjusted EBITDA missed by 11.2% and distributable cash flow

missed by 14.3%, while G&P’s adjusted EBITDA missed by 22%.173 Regency’s

coverage ratio declined to 0.77x, its leverage ratio climbed to 5.26x, and its liquidity

fell to $299 million.174 Its distributable cash flow fell 17% below the January

Projections.175 By contrast, ETP exceeded its internal distributable cash flow

projections by 7.6%.176

         On March 24, 2015, Regency issued a definitive proxy statement (the

“Proxy”) in advance of a special meeting of Regency unitholders to be held on April



171
      See JX 633 at 2.
172
      Proxy at 72.
173
      See JX 696 at 5.
174
      JX 883.
175
      Compare JX 450, with JX 883.
176
      JX 842 ¶ 100, Ex. 5B.
                                           34
28, 2015 to consider and vote on whether to approve the Merger.177 As of the record

date for the special meeting, Regency had 419,130,009 units outstanding that were

entitled to vote, of which 94,804,258 units or 22.62% were affiliated (i.e., held by

Regency’s directors, officers, or their affiliates, including ETE and ETP) and

324,325,751 or 77.38% were unaffiliated.178

          At Regency’s stockholders meeting, 288,192,799 units voted in favor of the

transaction, representing 99.57% of units present at the meeting and 68.76% of total

units outstanding.179 Of the unaffiliated units, at least 193,388,541 units voted in

favor of the Merger, representing at least 99.37% of the unaffiliated units present at

the meeting and at least 59.63% of the total unaffiliated units outstanding.180

          The Merger closed on April 30, 2015.181 At the closing, each Regency

common unit was converted into 0.4124 units of ETP,182 or $21.83, which was

equivalent to a 0.3% premium based on Regency’s unaffected unit price as of the

date the Merger was announced ($23.75) compared to ETP’s unit price as of the date

the Merger closed ($23.83).183


177
      See Proxy.
178
      See id. at 56; JX 700.
179
      JX 700.
180
      Id. These figures assume all affiliated units voted in favor of the Merger.
181
      PTO ¶ 162.
182
      Id. ¶ 163.
183
      Id. ¶¶ 163, 165.
                                               35
         Also on April 30, Regency finished its “3+9 forecast” for 2015, which

incorporated its actual first quarter results and re-forecasted the last three quarters of

2015, with no changes beyond 2015 (the “April Projections”).184               The April

Projections projected 2015 distributable cash flow 33% below the January

Projections.185 They also projected that Regency’s leverage ratio would rise to 5.98x

(which would violate the 5.50x leverage ratio in its bank debt covenants186), that

Regency would have no liquidity for the last three quarters of 2015, and that it would

have to issue higher-cost equity for all capital needs.187

         The same day the Merger closed, Brannon was re-appointed to the Sunoco

Board and Bryant joined the Sunoco board.188 In April 2015, Bradley became a Vice

President at ETE and Long became the CFO of ETP.189

         The downturn in the oil and gas industry continued after the closing. In early

2016, almost two-thirds of U.S. oil and gas rigs that were operational in late 2015

had stopped drilling and oil and gas prices reached 12- and 17-year lows,




184
      JX 883; Tr. 1133-38 (Bramhall).
185
      Compare JX 883, with JX 540 at 11.
186
      See JX 590 at 38.
187
      JX 883.
188
      JX 705 at 1; JX 719 at 3.
189
      Tr. 580 (Bradley); JX 822 at 44; JX 598 at 2; JX 818 at 219.
                                              36
respectively.190 As of trial, gas prices were lower than they were when the Merger

closed more than four years earlier.191

         In 2015 and 2016, ETP’s midstream business, which included Regency’s

G&P assets, shrank by a combined 15%, even though the January Projections

predicted 28% growth.192 By contrast, ETP’s pro forma EBITDA in 2015 exceeded

its projections despite legacy Regency’s poor results.193

II.      PROCEDURAL HISTORY

         On June 10, 2015, Plaintiff filed his original complaint, asserting four claims

on behalf of a class of Regency common unitholders as of the date of the Merger.

Defendants moved to dismiss the complaint. They contended, among other things,

that their approval of the Merger was shielded from review because two safe harbors

in Section 7.9(a) of the LP Agreement (discussed below) had been satisfied: (i) the

“Special Approval” safe harbor, which would be triggered upon approval of the

Merger by the Conflicts Committee; and (ii) the “Unitholder Approval” safe harbor,

which would be triggered upon approval of the Merger by a majority of the




190
      See JX 918; JX 854; JX 855.
191
      Tr. 762 (Brannon); JX 855 at 1.
192
      Tr. 1138-43 (Bramhall).
193
      Tr. 332-33 (Canessa).
                                           37
Regency’s unaffiliated common units.194 On March 29, 2016, the court dismissed

all four claims based on application of the Unitholder Approval safe harbor.195

          On January 20, 2017, the Delaware Supreme Court reversed.196 It explained

“that implied in the language of the LP Agreement’s conflict resolution provision is

a requirement that the General Partner not act to undermine the protections afforded

unitholders in the safe harbor process.”197 The high court found that Plaintiff had

plead sufficient facts to support a reasonably conceivable claim that the Unitholder

Approval safe harbor was not satisfied because the General Partner “allegedly made

false and misleading statements to secure” that approval, and that the Special

Approval safe harbor was not satisfied because the General Partner “allegedly used

a conflicted Conflicts Committee.”198

          On May 5, 2017, Plaintiff filed an Amended Complaint, reasserting four

claims. Count I asserted that the General Partner breached the express terms of the

LP Agreement “because the Merger was not, and [the General Partner] did not

believe that the Merger was, in the best interests of the Regency Partnership




194
      See Dieckman, 2016 WL 1223348, at *3, *6.
195
      Id. at *6.
196
      Dieckman, 155 A.3d at 360.
197
      Id. at 368.
198
      Id. at 361.
                                          38
(including its limited partners).”199 Count II asserted that the General Partner

breached the implied covenant of good faith and fair dealing inherent in the LP

Agreement.200 Count III asserted that ETP, EGP, ETE, and the members of the

General Partner’s board aided and abetted a breach of the LP Agreement.201 Count

IV asserted that those same defendants tortiously interfered with the LP

Agreement.202

          On February 20, 2018, the court issued an order granting in part and denying

in part defendants’ motion to dismiss the Amended Complaint under Court of

Chancery Rule 12(b)(6) for failure to state a claim for relief. Specifically, the court

denied the motion to dismiss Count I; granted in part and denied in part the motion

to dismiss Count II; and granted the motion to dismiss Counts III and IV.203 As to

Count I, the court found that the “Amended Complaint alleges facts from which it is

reasonably conceivable that the General Partner . . . did not believe that the Merger

was in the best interests of the Partnership and thus violated [LP Agreement] §

7.9(b).”204 As to Count II, as the court later clarified, the claim was dismissed only



199
      Am. Compl. ¶ 149 (Dkt. 65).
200
      Id. ¶¶ 158-71.
201
      Id. ¶¶ 172-79.
202
      Id. ¶¶ 180-87.
203
      Dieckman, 2018 WL 1006558 (Del. Ch. Feb. 28, 2018) (ORDER).
204
      Id. at *2-3.
                                           39
insofar as it related to Section 7.9(b) of the LP Agreement and survived with respect

to Sections 7.9(a) and 7.10(b) of the LP Agreement.205

          On April 26, 2019, the court entered an order certifying a class under Court

of Chancery Rules 23(a) and 23(b)(1) and (2) of all Regency common unitholders

other than the General Partner, ETP, ETE, and their respective affiliates (the

“Class”).206

          On May 14, 2019, the parties filed cross-motions for partial summary

judgment.207 Defendants sought summary judgment in their favor on Count I of the

Amended Complaint based on Section 7.10(b) of the LP Agreement, which provides

in part that an act the General Partner takes in reasonable reliance upon the opinion

of an investment banker shall be conclusively presumed to have been done in good

faith.208 Plaintiff sought summary judgment that (i) the General Partner did not

obtain a Special Approval for the Merger because the Conflicts Committee was not

validly constituted and (ii) Defendants could not have obtained the Unitholder

Approval because “the proxy misrepresented material facts to Regency’s LP

unitholders asked to vote on the Merger.”209


205
      Dkt. 255 ¶ 1.
206
      Dieckman, 2019 WL 4541460, at *1.
207
      Dkts. 209-12.
208
      Dieckman, 2019 WL 5576886, at *5.
209
      Id. at *8, *12.
                                           40
          On October 29, 2019, the court denied Defendants’ motion for partial

summary judgment and granted Plaintiff’s motion for partial summary judgment (the

“SJ Opinion”).210 As to the latter motion, the court found, for the reasons discussed

in Part IV, that Plaintiff was entitled to summary judgment that neither the Special

Approval safe harbor nor the Unitholder Approval safe harbor had been satisfied in

connection with the Merger.211

          The court held a five-day trial in December 2019 and heard post-trial

argument on May 6, 2020. In response to the court’s request, the parties provided

supplemental submissions on September 15, 2020.

III.      FRAMEWORK OF THE ANALYSIS

          The parties’ dispute concerns two types of contractual claims. The first is for

breach of an express provision of the LP Agreement. The second is for breach of

the implied covenant of good faith and fair dealing inherent in the LP Agreement.

          It is the policy of the Delaware Revised Uniform Limited Partnership Act to

give “maximum effect to the principle of freedom of contract and to the

enforceability of partnership agreements.”212 This freedom includes the ability to

expand, restrict, or eliminate fiduciary duties.213 Here, Section 7.9(e) of the LP


210
      Id. at *13.
211
      Id. at *1.
212
      6 Del. C. § 17-1101(c).
213
      Id. § 17-1101(d).
                                            41
Agreement provides that the General Partner shall owe no duties, including fiduciary

duties, to the Partnership or any limited partner other than those expressly set forth

in the LP Agreement:

         Except as expressly set forth in this Agreement, neither the General
         Partner nor any other Indemnitee shall have any duties or liabilities,
         including fiduciary duties, to the Partnership or any Limited Partner and
         the provisions of this Agreement, to the extent that they restrict,
         eliminate or otherwise modify the duties and liabilities, including
         fiduciary duties, of the General Partner or any other Indemnitee
         otherwise existing at law or in equity, are agreed by the Partners to
         replace such other duties and liabilities of the General Partner or such
         other Indemnitee.214
Thus, the duties the General Partner owed to the Partnership and any of the limited

partners are entirely contractual in nature.215

         The parties’ briefs focus on three provisions of the LP Agreement relevant to

defining the duties of the General Partner when it approved the Merger: Sections

7.9(a), 7.9(b), and 7.10(b).




214
      LPA § 7.9(e).
215
    Brinckerhoff v. Enbridge Energy Co., Inc., 159 A.3d 242, 252-53 (Del. 2017) (“If
fiduciary duties have been validly disclaimed, the limited partners cannot rely on traditional
fiduciary principles to regulate the general partner's conduct. Instead, they must look
exclusively to the LPA’s complex provisions to understand their rights and remedies.”)
(citing Gotham P’rs, L.P. v. Hallwood Realty P’rs, L.P., 817 A.2d 160, 175 (Del. 2002)).
                                             42
       Section 7.9(a), which applies “whenever a potential conflict of interest exists

or arises between” the General Partner and the Partnership unless “otherwise

expressly provided” in the LP Agreement,216 states, in relevant part, that:

       Unless otherwise expressly provided in this Agreement . . . , whenever
       a potential conflict of interest exists or arises between the General
       Partner or any of its Affiliates, on the one hand, and the Partnership,
       any Group Member or any Partner, on the other, any resolution or
       course of action by the General Partner or its Affiliates in respect of
       such conflict of interest shall be permitted and deemed approved by all
       Partners, and shall not constitute a breach of this Agreement . . . or of
       any duty stated or implied by law or equity, if the resolution or course
       of action in respect of such conflict of interest is (i) approved by Special
       Approval, (ii) approved by the vote of a majority of the Common Units
       (excluding Common Units owned by the General Partner and its
       Affiliates), (iii) on terms no less favorable to the Partnership than those
       generally being provided to or available from unrelated third parties or
       (iv) fair and reasonable to the Partnership, taking into account the
       totality of the relationships between the parties involved (including
       other transactions that may be particularly favorable or advantageous
       to the Partnership). The General Partner shall be authorized but not
       required in connection with its resolution of such conflict of interest to
       seek Special Approval of such resolution, and the General Partner may
       also adopt a resolution or course of action that has not received Special
       Approval. If Special Approval is not sought and the Board of Directors
       of the General Partner determines that the resolution or course of action
       taken with respect to a conflict of interest satisfies either of the
       standards set forth in clauses (iii) or (iv) above, then it shall be
       presumed that, in making its decision, the Board of Directors of the
       General Partner acted in good faith, and in any proceeding brought by
       any Limited Partner . . . challenging such approval, the Person bringing




216
    See, e.g., LPA § 7.5(c) (eliminating application of the corporate opportunity doctrine to
the General Partner), § 7.6 (governing loans by the General Partner to the Partnership or
its subsidiaries).
                                             43
            or prosecuting such proceeding shall have the burden of overcoming
            such presumption 217

The LP Agreement defines a “Special Approval”—which appears in the first clause

of the first sentence of Section 7.9(a)—to mean “approval by a majority of the

members of the Conflicts Committee.”218 This opinion refers at times to clauses (ii),

(iii), and (iv) of that same sentence, respectively, as the “Unitholder Approval,”

“Unrelated Third Parties,” and “Fair and Reasonable” clauses.

            The first two clauses in Section 7.9(a) operate differently than the latter two.

When an action of the General Partner is subject to a valid Special Approval or

Unitholder Approval, the action “shall not constitute a breach of this Agreement . . .

or of any duty stated or implied by law or equity.”219 By contrast, when a Special

Approval is not sought and the General Partner determines that an action “taken with

respect to a conflict of interest satisfies either of the standards set forth in clauses

(iii) or (iv),” it is presumed that the General Partner acted in good faith and a plaintiff

would have the burden to overcome such a presumption.220

            Section 7.9(b), which applies to actions the General Partner takes “in its

capacity as general partner of the Partnership” unless the LP Agreement provides



217
      Id. § 7.9(a).
218
      Id. § 1.1.
219
      Id. § 7.9(a).
220
      Id.
                                               44
“another express standard,” states that such actions shall be governed by the standard

of good faith:

          Whenever the General Partner makes a determination or takes or
          declines to take any other action . . . in its capacity as the general partner
          of the Partnership as opposed to in its individual capacity, then, unless
          another express standard is provided for in this Agreement, the General
          Partner, or such Affiliates causing it to do so, shall make such
          determination or take or decline to take such other action in good faith
          and shall not be subject to any other or different standards imposed by
          this Agreement . . . or under the Delaware Act or any other law, rule or
          regulation or at equity. In order for a determination or other action to
          be in “good faith” for purposes of this Agreement, the Person or Persons
          making such determination or taking or declining to take such other
          action must believe that the determination or other action is in the best
          interests of the Partnership.221
As our case law makes clear, the use of the unmodified verb “believe” in the

definition of “good faith” in Section 7.9(b) means that the good faith standard in the

LP Agreement is subjective and not objective.222

          Section 7.10(b), which appears in a section of the LP Agreement entitled

“Other Matters Concerning the General Partner,” provides a conclusive presumption




221
      Id. § 7.9(b).
222
    See, e.g., Allen v. Encore Energy P’rs, L.P., 72 A.3d 93, 101, 104 (Del. 2013)
(explaining that a definition of good faith that uses the term “believes” as opposed to
“reasonably believes” “eschews an objective standard” and is satisfied “if the actor
subjectively believes that it is in the best interests of [the partnership].”); In re CVR
Refining, LP Unitholder Litig., 2020 WL 506680, at *9 (Del. Ch. Jan. 31, 2020); Morris v.
Spectra, 2017 WL 2774559, at *14 (Del. Ch. June 27, 2017); Allen v. El Paso Pipeline GP
Co. L.L.C., 113 A.3d 167, 178-79 (Del. Ch. 2014) aff’d, 2015 WL 803053, at *1 (Del. Feb.
26, 2015) (TABLE).
                                               45
that the General Partner acted in “good faith” if the General Partner relied upon the

opinion of certain advisers, including an investment banker, as follows:

          The General Partner may consult with legal counsel, accountants,
          appraisers, management consultants, investment bankers and other
          consultants and advisers selected by it, and any act taken in reliance
          upon the opinion (including an opinion of Counsel) of such Persons as
          to matters that the General Partner reasonably believes to be within such
          Person’s professional or expert competence shall be conclusively
          presumed to have been done or omitted in good faith and in accordance
          with such opinion.223

          A fourth provision of the LP Agreement relevant to the parties’ disputes is

Section 7.8(a), which provides that the General Partner (as an “Indemnitee”)224 shall

not be liable for monetary damages in a civil matter unless the General Partner “acted

in bad faith or engaged in fraud [or] willful misconduct:”

          Notwithstanding anything to the contrary set forth in this Agreement,
          no Indemnitee shall be liable for monetary damages to the Partnership,
          the Limited Partners or any other Persons who have acquired interests
          in the Partnership Securities, for losses sustained or liabilities incurred
          as a result of any act or omission of an Indemnitee unless there has been
          a final and non-appealable judgment entered by a court of competent
          jurisdiction determining that, in respect of the matter in question, the
          Indemnitee acted in bad faith or engaged in fraud, willful misconduct
          or, in the case of a criminal matter, acted with knowledge that the
          Indemnitee’s conduct was criminal.225




223
      LPA § 7.10(b).
224
      Id. § 1.1 (defining “Indemnitee” to mean, among other persons, “the General Partner”).
225
      Id § 7.8(a).
                                              46
         The court’s analysis proceeds in five parts. Part IV addresses Plaintiff’s claim

that the General Partner breached the implied covenant of good faith and fair dealing

inherent in the Special Approval and Unitholder Approval provisions in Section

7.9(a). Part V analyzes what contractual standard in the LP Agreement applies to

the General Partner’s approval of the Merger and concludes that the operative

standard is whether the Merger satisfies the Fair and Reasonable standard in clause

(iv) of Section 7.9(a). Part VI analyzes whether Defendants proved that the Merger

satisfied the Fair and Reasonable standard. Part VII analyzes whether the General

Partner is liable for monetary damages under Section 7.8(a). Part VIII analyzes the

evidence submitted on the issue of damages.

         The evidentiary standard for an express breach of contract and a breach of the

implied covenant of good faith and fair dealing is preponderance of the evidence.226

IV.      THE IMPLIED COVENANT CLAIM

         In Count II of his Amended Complaint, Plaintiff asserted that the General

Partner breached the implied covenant of good faith and fair dealing inherent in the

LP Agreement.227 Count II survived dismissal to the extent Plaintiff wished to



226
    United Rentals, Inc. v. RAM Hldgs., Inc., 937 A.2d 810, 834 n.112 (Del. Ch. 2007)
(citation and internal quotation marks omitted) (“The burden of persuasion with respect to
the existence of [a] contractual right is a preponderance of the evidence standard.”);
SinoMab BioScience Ltd. v. Immunomedics, Inc., 2009 WL 1707891, at *12 (Del. Ch. June
16, 2009) (applying preponderance of the evidence standard to an implied covenant claim).
227
      Am. Compl. ¶ 159.
                                            47
advance implied covenant arguments with respect to Sections 7.9(a) and 7.10(b) of

the LP Agreement.228 After trial, Plaintiff asserted an implied covenant claim only

with respect to Section 7.9(a). Specifically, Plaintiff contends the General Partner

breached the implied covenant of good faith and fair dealing implied in the Special

Approval and Unitholder Approval safe harbors.229 The General Partner’s response

is relegated to a footnote that does not contest the merits of Plaintiff’s position

challenging Defendants’ reliance on either of these safe harbors.230

         The purpose of the implied covenant of good faith and fair dealing is to “infer

contract terms ‘to handle developments or contractual gaps that the asserting party

pleads neither party anticipated.’ It applies ‘when the party asserting the implied

covenant proves that the other party has acted arbitrarily or unreasonably, thereby

frustrating the fruits of the bargain that the asserting party reasonably asserted.’” 231

         As noted above, the LP Agreement defines “Special Approval” to mean

“approval by a majority of the members of the Conflicts Committee.”232 The


228
      Dkt. 255 ¶ 1.
229
      Pl.’s Opening Post-Trial Br. 44-48 (Dkt. 303).
230
   See Defs.’ Post-Trial Br. 66 n.297 (Dkt. 305) (“But failure to satisfy the implied
covenant under one (or two) of four disjunctive safe harbors ‘does not end the analysis,’
because the Court must then determine whether Defendants ‘independently satisfied’
another safe harbor or standard.”) (quoting Gerber v. Enter. Prod. Hldgs., LLC, 67 A.3d
400, 423 (Del. 2013)).
231
   Dieckman, 155 A.3d at 367 (quoting Nemec v. Shrader, 991 A.2d 1120, 1125-26 (Del.
2010)).
232
      LPA § 1.1.
                                              48
definition of the term “Conflicts Committee,” which is quoted in full below, includes

several requirements to qualify for membership. The qualification most relevant to

this action is that none of the members of the Conflicts Committee can serve

simultaneously as a director of the General Partner and on the board of an “Affiliate”

of the General Partner:

      “Conflicts Committee means” a committee of the Board of Directors of
      the general partner of the General Partner composed entirely of two or
      more directors who are not (a) security holders, officers or employees
      of the General Partner, (b) officers, directors or employees of any
      Affiliate of the General Partner or (c) holders of any ownership interest
      in the Partnership Group other than Common Units and who also meet
      the independence standards required of directors who serve on an audit
      committee of a board of directors established by the Securities
      Exchange Act of 1934, as amended, and the rules and regulations of the
      Commission thereunder and by the National Securities Exchange on
      which the Common Units are listed or admitted to trading. 233

This opinion refers to this provision hereafter as the “Qualification Provision.”

      As our Supreme Court explained earlier in this case, the Special Approval safe

harbor is:

      . . . reasonably read by unitholders to imply a condition that a
      Committee has been established whose members genuinely qualified as
      unaffiliated with the General Partner and independent at all relevant
      times. Implicit in the express terms is that the Special Committee

233
    Id. § 1.1 (emphasis added). “Affiliate” is defined in the LP Agreement to mean “with
respect to any Person, any other Person that directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with, the Person in
question.” Id. The term “Person” is defined broadly to mean “an individual or a
corporation, firm, limited liability company, partnership, joint venture, trust,
unincorporated organization, association, government agency, or political subdivision
thereof or other entity.” Id.
                                          49
         membership be genuinely comprised of qualified members and that
         deceptive conduct not be used to create the false appearance of an
         unaffiliated, independent Special Committee.234

         In the SJ Opinion, the court granted partial summary judgment in Plaintiff’s

favor “that the Special Approval safe harbor in the LP Agreement was not satisfied

in connection with the Merger.”235 This conclusion followed from undisputed

evidence that Brannon was still a director of an affiliate of the General Partner

(Sunoco) when he joined the Conflicts Committee.236

         To satisfy the Unitholder Approval safe harbor in the LP Agreement, a

transaction must be “approved by the vote of a majority of the Common Units

(excluding Common Units owned by the General Partner and its Affiliates).”237 As

to this safe harbor, our Supreme Court explained that “once [the General Partner]

went beyond the minimal disclosure requirements of the LP Agreement and issued

a 165–page proxy statement to induce the unaffiliated unitholders not only to

approve the merger transaction, but also to secure the Unaffiliated Unitholder

Approval safe harbor, implied in the language of the LP Agreement’s conflict

resolution provision was an obligation not to mislead unitholders.”238


234
      155 A.3d at 369.
235
      2019 WL 5576886, at *11.
236
      Id. at *9-11; JX 600.
237
      LPA § 7.9(a)(ii).
238
      155 A.3d at 360.
                                          50
         In the SJ Opinion, the court granted partial summary judgment in Plaintiff’s

favor “that the Unitholder Approval safe harbor in the LP Agreement was not

satisfied in connection with the Merger.”239 This conclusion was based on two

materially misleading disclosures in the Proxy, i.e., that (i) the “Regency Conflicts

Committee consists of two independent directors: Richard D. Brannon (Chairman)

and James W. Bryant” and (ii) “the Conflicts Committee’s approval of the Merger

‘constituted Special Approval as defined in the Regency partnership agreement.’”240

As explained in the SJ Opinion, the court’s findings concerning the failure to satisfy

the Special Approval safe harbor dictated the conclusion that the Proxy was false in

both respects:

         The representation in the Proxy that Brannon was independent was
         false for the reasons discussed in the previous section. To repeat,
         Brannon was not independent because he did not satisfy the criteria for
         serving on the Conflicts Committee due to his simultaneous service on
         the board of an Affiliate of the General Partner (Sunoco).

                                           *****

         The falsity of [the second] representation flows from Brannon’s lack of
         independence. The representation was false because there was no
         Special Approval since the Conflicts Committee was not validly
         constituted.241

239
      Dieckman, 2019 WL 5576886, at *13.
240
      Id. at *12 (quoting Proxy at 70-71) (internal quotation omitted).
241
    Id. To be clear, in finding that the Proxy falsely represented that Brannon was
“independent,” the court applied “the criteria for serving on the Conflicts Committee” in
the LP Agreement and did not hold that Brannon was not independent based on Delaware
common law principles. Id.
                                               51
         Apart from challenging the disclosures concerning the Conflicts Committee

just discussed, both of which were addressed in the SJ Opinion, Plaintiff contends

Defendants intentionally (i) failed to disclose in the Proxy that “the Amendment had

made the deal immediately dilutive to Regency’s unitholders” and (ii) “withheld J.P.

Morgan’s accretion/dilution analysis.”242 Both contentions are without merit.

         As to the first point, the Proxy disclosed that the Merger would result in

immediate dilution to Regency’s unitholders. Specifically, the first bullet point in

the Proxy’s discussion of “negative or unfavorable factors” stated that “Regency

unitholders will receive ETP common units that, at least through 2016, are expected

to pay a lower distribution as compared to the expected distribution on Regency

common units during that period.”243 Analysts and proxy advisory services similarly

recognized that the transaction would be immediately dilutive to Regency

unitholders.244

         As to the second point, Plaintiff contends that if the Conflicts Committee had

not approved the Amendment, Regency would have been legally required to disclose


242
      Pl.’s Opening Post-Trial Br. 48.
243
      Proxy at 72.
244
    JX 614 at 2 (“While RGP unitholders will see a decrease in their annual distribution,
unitholders receive a 13% premium, access to a larger more diversified company, and an
improved growth profile.”); JX 691 at 9 (“It appears that the merger will effectively lower
the distribution levels for current Regency holders, which will allow IDR payouts to accrue
faster.”).
                                            52
J.P. Morgan’s fairness presentation, which showed that the Merger would be

significantly accretive to ETE and would decrease the cash distributions to Regency

unitholders in 2016.245        There is no evidence, however, linking the Conflicts

Committee’s decision to approve the Amendment to avoiding disclosure of J.P.

Morgan’s accretion/dilution analysis and, in any event, the substance of that analysis

already had been disclosed.246 To be more specific, within days of the Merger

announcement and weeks before the Amendment, numerous analysts had calculated

and reported on ETE and Regency’s projected accretion/dilution from the Merger.247

As Plaintiff’s valuation expert testified, “as soon as there’s a shift in the IDR splits,

the market knows what’s happening.”248

         In sum, for the reasons explained above and in the SJ Opinion, the court finds

that the General Partner breached the implied covenant of good faith and fair dealing

in the Special Approval and Unitholder Approval safe harbors of Section 7.9(a) of

the LP Agreement. This conclusion does not mean that the General Partner breached

an affirmative standard of conduct applicable to its approval of the Merger. It simply



245
      Pl.’s Opening Post-Trial Br. 34.
246
   See In re MONY Grp., Inc. S’holder Litig., 853 A.2d 661, 683 (Del. Ch. 2004), as revised
(Apr. 14, 2004) (no omission where particular investors’ profit was a “fact that was readily
available to the stockholders”).
247
   See JX 569 at 1; JX 581 at 12; JX 570 at 1; JX 614 at 2; Tr. 211 (O’Loughlin); Tr. 160-
62 (Canessa).
248
      Tr. 266 (Canessa).
                                            53
means that the General Partner may not avail itself of Special and Unitholder

Approval safe harbors in Section 7.9(a) that would have shielded the General

Partner’s approval of the Merger from judicial review if either of them had been

satisfied.

V.     WHAT STANDARD GOVERNS THE EXPRESS BREACH CLAIM?

       Turning to Plaintiff’s claim that the General Partner breached an express

provision of the LP Agreement in connection with the Merger, the parties disagree

on a seemingly straightforward question: What contractual standard applies to the

General Partner’s approval of the Merger?

       Relying on Section 7.9(b) of the LP Agreement, Defendants contend the

applicable standard is subjective good faith, i.e., did a majority of the Board

members who approved the Merger believe the Merger was in the best interests of

the Partnership? Defendants further contend they are entitled to a conclusive

presumption of good faith under Section 7.10 of the LP Agreement because the

General Partner relied on J.P. Morgan’s opinion that the Merger consideration was

fair when the General Partner approved the Merger.

       Plaintiff contends that the subjective good faith standard in Section 7.9(b) of

the LP Agreement does not apply to the Merger and that Defendants instead must

satisfy one of the “standards” in clause (iii) or (iv) of Section 7.9(a) by showing that

“the Merger ‘was on terms no less favorable to [Regency] than those generally being

                                          54
provided to or available from unrelated third parties’ or ‘fair and reasonable to

[Regency] taking into account the totality of the relationships between the parties

involved.’”249 Plaintiff further contends that the conclusive presumption of good

faith in Section 7.10(b) does not apply to the Merger. The court turns next to analyze

these two questions by applying basic principles of contract interpretation.

         The LP Agreement is a contract governed by Delaware law.250               When

interpreting a contract, “the role of the court is to effectuate the parties’ intent.”251

Absent ambiguity, the court “will give priority to the parties’ intentions as reflected

in the four corners of the agreement, construing the agreement as a whole and giving

effect to all its provisions.”252

         A.     Does Section 7.9(a) or 7.9(b) Apply to Approval of the Merger?

         Plaintiff’s argument that clauses (iii) and (iv) of Section 7.9(a) govern the

General Partner’s approval of the Merger is based on two premises. The first is that

Section 7.9(b) expressly provides that the subjective good faith standard applies




249
      Pl.’s Opening Post-Trial Br. 48 (quoting LPA § 7.9(a)).
250
      LPA § 16.9.
251
      Lorillard Tobacco Co. v. Am. Legacy Found., 903 A.2d 728, 739 (Del. 2006).
252
  In re Viking Pump, Inc., 148 A.3d 633, 648 (Del. 2016) (internal quotation marks
omitted).
                                              55
“unless another express standard is provided for in this Agreement.”253 The second

premise is that Section 7.9(a) of the LP Agreement—which expressly refers to

“clauses (iii) or (iv)” as “standards”254—provides another express standard to govern

when there is a potential conflict of interest between the General Partner and the

Partnership. For support, Plaintiff relies on Vice Chancellor Laster’s decisions in

Allen v. El Paso Pipeline GP Co., L.L.C.255 and Bandera Master Fund LP v.

Boardwalk Pipeline Partners, LP.256

         The operating agreements in El Paso and Bandera contain provisions that are

substantively identical to Sections 7.9(a) and 7.9(b) of the LP Agreement. Among

other things, they each: (i) include the same four clauses in Section 7.9(a); (ii)

expressly provide in Section 7.9(b) that the subjective good faith standard governs

“unless another express standard is provided for” in the agreement; (iii) refer in

Section 7.9(a) to the Unrelated Third Parties and Fair and Reasonable clauses as

“standards”; and (iv) provide that if a Special Approval is not sought and the general


253
    LPA § 7.9(b) (providing that “[w]henever the General Partner makes a determination
or takes or declines to take any other action . . . in its capacity as the general partner of the
Partnership as opposed to in its individual capacity, then, unless another express standard
is provided for in this Agreement, . . .”).
254
    Id. § 7.9(a) (providing that “[i]f Special Approval is not sought and the Board of
Directors of the General Partner determines that the resolution or course of action taken
with respect to a conflict of interest satisfies either of the standards set forth in clauses (iii)
or (iv) above . . .”).
255
      90 A.3d 1097 (Del. Ch. 2014).
256
      2019 WL 4927053 (Del. Ch. Oct. 7, 2019).
                                                56
partner determines that an action satisfies either the Unrelated Third Parties or Fair

and Reasonable standards, it shall be presumed that the general partner “acted in

good faith” and a plaintiff would “have the burden of overcoming such

presumption.”257 Construing these provisions, the court held in both cases that

Section 7.9(a) applies in lieu of the good faith standard of Section 7.9(b) when a

decision of the general partner involves a potential conflict of interest.258

         In El Paso, which involved a conflicted transaction whereby the partnership

acquired a 25% interest in Southern Natural Gas Co. from the parent of its general

partner, the court explained the interplay of Sections 7.9(a) and 7.9(b) as follows:

         At first blush, [the good faith standard in Section 7.9(b)] appears to
         apply to all decisions made by the General Partner in its capacity as the
         General Partner. Analytically, however, Section 7.9(b) applies only to
         decisions made by the General Partner in its capacity as the General
         Partner that do not involve a conflict of interest, because Section 7.9(b)
         states that the standard it sets forth will apply “unless another express
         standard is provided for in this Agreement.” When a decision involves
         a potential conflict of interest on the part of the General Partner, Section
         7.9(a) provides “another express standard.” Under that section, when
         the General Partner takes action in its capacity as the General Partner,
         and the action involves a conflict of interest, then the action will be
         ‘permitted and deemed approved by all Partners’ and ‘not constitute a
         breach’ of the LP Agreement or ‘any duty stated or implied by law or
         equity’ as long as the General Partner proceeds in one of four
         contractually specified ways. In general terms, the four alternatives are

257
   JX 30 (El Paso Limited Partnership Agreement) §§ 7.9(a), (b); Verified Class Action
Compl. (Dkt. 86), Ex. 1 (“Third Amended and Restated Agreement of Limited Partnership
of Boardwalk Pipeline Partners, LP”) §§ 7.9(a), (b), Bandera (No. 2018-0372-JTL), 2019
WL 4927053.
258
      El Paso, 90 A.3d at 1110; Bandera, 2019 WL 4927053, at *11.
                                             57
         (i) good faith approval by a committee composed of disinterested
         members of the GP Board, (ii) approval by disinterested unitholders,
         (iii) a judicial finding that the transaction was on arm’s-length terms
         comparable to what a third party would provide, or (iv) a judicial
         finding that the transaction was fair and reasonable to the partnership.

                                          *****

         For decisions taken by the General Partner in its capacity as such, the
         LP Agreement thus escalates from an expansive and highly deferential
         standard for non-conflict transactions (Section 7.9(b)), to a narrower
         standard for conflict transactions in general (Section 7.9(a)).259

After the court entered summary judgment in defendants’ favor in a subsequent

decision based on the Special Approval clause in Section 7.9(a), the Supreme Court

summarily affirmed.260

         In Bandera, the general partner of Boardwalk Pipeline Partners, LP exercised

an option to purchase all of the partnership’s publicly traded common units about

three months after publicly announcing it was “seriously considering” doing so,

which “caused the trading price of the common units to plummet.”261 The parties

agreed that the general partner “was acting in its official capacity as the general

partner” when the partnership disclosed it “was evaluating whether to remain a

publicly traded entity, citing the potential exercise of the Call Right by the General




259
      El Paso, 90 A.3d at 1102-03.
260
      El Paso, 113 A.3d at 178, 181-82.
261
      2019 WL 4927053, at *1.
                                           58
Partner.”262 Finding it reasonably conceivable the general partner “faced a potential

conflict” in deciding “whether and when” to make this disclosure, the court looked

to Section 7.9(a) rather than Section 7.9(b) for the operative standard.263 The court

explained that under Section 7.9(a), “the General Partner must be able to show that

it complied with one of four enumerated paths for its action ‘not [to] constitute a

breach of the Agreement . . . or of any duty stated or implied by law or equity.’” 264

After ruling out the availability of any of the first three paths in Section 7.9(a), the

court denied defendants’ motion to dismiss, holding it was reasonably conceivable

that it was not “fair and reasonable” to the partnership for the general partner to cause

the partnership to make the challenged disclosure.265

          Defendants do not challenge the substance of the court’s textual analysis of

the interplay between Sections 7.9(a) and 7.9(b) in El Paso or Bandera. Instead,

they cite several other decisions for the proposition that Section 7.9(a) “provides

optional safe harbors, not a governing standard.”266 Significantly, however,

Defendants do not explain the reasoning of any of these decisions—only two of

which involved partnership agreements with provisions similar to Sections 7.9(a)


262
      Id. at *4, *11, *14.
263
      Id. at *13-14.
264
      Id. at *11.
265
      Id. at *14.
266
      Defs.’ Post-Trial Br. 41.
                                           59
and Section 7.9(b) of the Regency LP Agreement267 and none of which analyzed the

interplay between those two provisions for purposes of resolving an actual

controversy over which provision applied.268

         In Encore, for example, which was decided before El Paso and Bandera, our

Supreme Court referred to the four clauses in Section 7.9(a) as “safe harbors”

without analyzing the interplay between Sections 7.9(a) and 7.9(b) or considering

whether the Unrelated Third Parties and Fair and Reasonable clauses in Section

7.9(a) could operate as standards of judicial review.269 Nor did the court have any

reason to conduct such an analysis because the issue on appeal concerned the Special

Approval provision in clause (i) of Section 7.9(a), i.e., whether plaintiff had plead


267
      See Encore, 72 A.3d at 101-03, 109; Spectra, 2017 WL 2774559, at *6-7.
268
   See Enbridge, 159 A.3d at 247, 254 (holding that the trial court erred “when it held that
other ‘good faith’ provisions” modified Section 6.6(e) of the partnership agreement, which
required that a sale or transfer of property to, or purchase of property from, the partnership
must be “fair and reasonable”); Encore, 72 A.3d at 95, 109 (affirming dismissal of
challenge to merger based on Special Approval in Section 7.9(a) of partnership agreement
where plaintiff failed to plead facts sufficient to overcome presumption that Conflicts
Committee members acted in subjective good faith); Norton v. K-Sea Transp. P’rs L.P.,
67 A.3d 354, 362-66 (Del. 2013) (finding that safe harbors in Section 7.9(a) did not
displace general discretion standard in Section 14.2 of partnership agreement for approval
of mergers); In re Kinder Morgan, Inc. Corp. Reorganization Litig., 2015 WL 4975270, at
*6-7 (Del. Ch. Aug. 20, 2015), aff’d sub nom. Haynes Fam. Tr. v. Kinder Morgan G.P.
Inc., 135 A.3d 76 (TABLE) (Del. 2016) (holding that plaintiffs failed to identify “a
violation of the contractual requirements for Special Approval”); Spectra, 2017 WL
2774559, at *10 (holding that rebuttable presumption of good faith under Section 7.9(a)
for a Special Approval applied to transaction between partnership and its parent and that
conclusive presumption of good faith under Section 7.10(b) where general partner acts in
reasonable reliance on certain professional opinions did not apply).
269
      See Encore, 72 A.3d at 102.
                                             60
sufficient facts to rebut the presumption that a conflicts committee acted in

subjective good faith.270 The Encore decision gives no indication that any argument

was made that the subjective good faith standard in Section 7.9(b) should apply.

          As the Encore court observed, “[a]lthough the limited partnership agreements

in these cases contain similar provisions, those facial similarities can conceal

significant differences between the limited partnership agreements.”271 It is logical

to refer to the Special Approval and Unitholder Approval clauses in Section 7.9(a)

as “safe harbors” since each entails using a conflict-cleansing mechanism as a

condition of approval of a conflicted transaction (i.e., use of an independent

committee and/or approval of a majority of the disinterested unitholders) that, if

employed properly, would preclude judicial review of the General Partner’s

approval of such transaction.

          By contrast, the Unrelated Third Parties and Fair and Reasonable clauses more

naturally operate as standards of judicial review of the decision of the General

Partner to approve a conflicted transaction where the conflict-cleansing mechanisms

in clauses (i) and (ii) are not utilized as a precondition of approval—or where, like

here, one tries but fails to utilize them properly. It is thus unsurprising that Section

7.9(a) expressly refers to both of clauses (iii) and (iv) as “standards.” Indeed, to


270
      Id. at 102-03.
271
      Id. at 100.
                                            61
agree with Defendants that the subjective good faith standard in Section 7.9(b)

should apply here to a conflicted transaction involving the General Partner would

render meaningless the language in Section 7.9(a) expressly referring to the

Unrelated Third Parties and Fair and Reasonable clauses as “standards”—contrary

to one of the most basic principles of contract interpretation.272

         In my opinion, based on the plain language of Sections 7.9(a) and 7.9(b), as

construed in El Paso and Bandera, and for the other reasons explained above, the

court must look to Section 7.9(a) of the LP Agreement for the appropriate standard

to evaluate the General Partner’s approval of the Merger because the General Partner

faced a conflict of interest when doing so. For the reasons discussed in Part IV, the

Special Approval and Unitholder Approval safe harbors were not employed properly

in this case and thus are not available to Defendants. Defendants did not pursue an

alternative transaction with an unrelated party,273 and make no argument that

approval of the Merger satisfies the Unrelated Third Parties clause. That leaves the

Fair and Reasonable standard in clause (iv) of Section 7.9(a) as the operative

standard of judicial review. Subject to the court’s consideration of whether the




272
   Kuhn Constr., Inc. v. Diamond State Port Corp., 990 A.2d 393, 396-97 (Del. 2010)
(“We will read a contract as a whole and we will give each provision and term effect, so as
not to render any part of the contract mere surplusage.”).
273
      Tr. 977-78 (Bryant).
                                            62
conclusive presumption of good faith in Section 7.10(b) applies here, which is

discussed next, the court will apply the Fair and Reasonable standard.

         B.    Does Section 7.10(b) Apply to Approval of the Merger?

         The parties’ second point of disagreement over the contractual standard for

Plaintiff’s express breach claim is whether the conclusive presumption of good faith

in Section 7.10(b) should apply to the General Partner’s approval of the Merger. To

repeat, Section 7.10(b) states, in relevant part, that “an act taken in reliance upon the

opinion” of an investment banker “that the General Partner reasonably believes to

be within such Person’s professional or expert competence shall be conclusively

presumed to have been done . . . in good faith and in accordance with such

opinion.”274

         Relying on Vice Chancellor Glasscock’s decision in Morris v. Spectra Energy

Partners (DE) GP, LP,275 which analyzed the interplay of two provisions nearly

identical to Sections 7.9(a) and 7.10(b) of the Regency LP Agreement, Plaintiff

argues Section 7.10(b) does not apply to the Merger. The court agrees.

         In Spectra, like here, Section 7.9(a) of its partnership agreement appeared in

a section entitled “Resolution of Conflicts of Interest; Standards of Conduct and

Modification of Duties” and Section 7.10(b) appeared in a subsequent section


274
      LPA § 7.10(b).
275
      2017 WL 2774559 (Del. Ch. June 27, 2017).
                                           63
entitled “Other Matters Concerning the General Partner.”276 Based on the structure

and language of the agreement and application of the specific-over-the-general rule

of contract interpretation, the court declined to apply the general conclusive

presumption in § 7.10(b) to a conflicted transaction in favor of applying the more

specific “rebuttable good faith presumption” in § 7.9(a),277 reasoning as follows:

         It is helpful to note how Section 7.9(a) and Section 7.10(b) interact with
         one another. On its face, Section 7.10, entitled “Other Matters
         Concerning the General Partner,” appears to cover all matters related to
         [the general partner] that other sections of the LPA do not address.
         Reaching safe harbor in conflict transactions is explicitly laid out in
         another section: Section 7.9(a) specifically sets forth safe harbors in
         conflicts situations and grants a rebuttable good faith presumption if a
         safe harbor is met. The language and structure of the agreement implies
         that the “good faith” presumption in conflicts situations is intended to
         be rebuttable, and not as [the general partner] insists, “conclusive.”
         Further, as the Plaintiff correctly points out, “the settled rules of
         contract interpretation” counsel the Court to prefer Section 7.9(a), a
         specific provision, over the more general Section 7.10.278

         Here, Section 7.9(a) of the LP Agreement provides that, if “Special Approval

is not sought and the Board of Directors of the General Partner determines that the

resolution or course of action taken with respect to a conflict of interest satisfies

either of the standards set forth in clauses (iii) or (iv) above [i.e., the Unrelated Third

Parties or Fair and Reasonable standards], then it shall be presumed that, in making


276
   The LP Agreement does not contain any provision prohibiting use of headings and
subheadings to interpret its provisions.
277
      Spectra, 2017 WL 2774559, at *10-12.
278
      Id. at *11 (citing Enbridge, 2017 WL 1046224, at *9).
                                             64
its decision, the Board of Directors of the General Partner acted in good faith.”279 In

my view, it would be illogical to “conclusively presume” good faith in a conflict

transaction when the provision specifically dedicated to addressing conflicts of

interest only affords a rebuttable presumption of good faith if the General Partner

determines that a transaction satisfies either the Unrelated Third Parties or Fair and

Reasonable clauses.280 Rather, as the court in Spectra concluded, it would be far

more logical that the provision specific to conflict transactions would govern over a

general provision concerning reliance on advisors.

         Defendants contend Spectra is contrary to the Supreme Court’s decisions in

Norton v. K-Sea Transportation Partners L.P.281 and Gerber v. Enterprise Products

Holdings, LLC.282 To my reading, however, neither of those decisions squarely




279
   LPA § 7.9(a). The partnership agreement in Spectra expressly stated in Section 7.9(a)
that “[i]f Special Approval is sought, then it shall be presumed that, in making its decision,
the Conflicts Committee acted in good faith.” Spectra, 2017 WL 2774559, at *7. This
language does not appear in Section 7.9(a) of the LP Agreement, which is silent as to
whether approval of a transaction by a properly constituted Conflicts Committee would be
entitled to a presumption of good faith, presumably because there is no breach of the LP
Agreement if a properly constituted Conflicts Committee approves a conflict of interest.
280
   See Encore, 72 A.3d at 103 n.35 (citing Brinckerhoff v. El Paso Pipeline GP Co., C.A.
No. 7141-CS, at 11, 20-21, 53-55 (Del. Ch. Oct. 26, 2012) (TRANSCRIPT) for the
proposition that “a general conclusive presumption of good faith did not apply when a
limited partnership agreement created a rebuttable presumption of good faith applicable to
conflict transactions.”
281
      67 A.3d 354 (Del. 2013).
282
   67 A.3d 400 (Del. 2013) overruled on other grounds by Winshall v. Viacom Int’l. Inc.,
76 A.3d 808 (Del. 2013).
                                             65
addressed the issue raised in Spectra and present here, i.e., “whether a general

conclusive presumption of good faith arising from reliance on advisors trumped the

specific conflict provision’s rebuttable presumption of good faith.”283 Indeed, as the

Spectra court pointed out, the Supreme Court in Encore—which was decided less

than two months after Norton and Gerber—seemed to recognize that this issue

remained open when it declined to reach the issue instead of relying on Norton

and/or Gerber as binding authority on the question.284

         Finally, at most, the interplay of Sections 7.9(a) and 7.10(b) is susceptible to

more than one reasonable interpretation and thus is ambiguous. In that case, given

Regency’s status as a publicly traded limited partnership before the Merger and the

lack of any evidence indicating that the limited partners negotiated the terms of the

LP Agreement, ambiguities are resolved “to give effect to the reading that best

fulfills the reasonable expectations an investor would have from the face of the




283
      Spectra, 2017 WL 2774559, at *12.
284
    See Encore, 72 A.3d at 103-04, 109 (declining to decide whether “Section 7.10(b)’s
generally applicable conclusive presumption of good faith does not apply to conflict-of-
interest transactions, which the specific safe harbor provision in Section 7.9(a) governs”
because plaintiff “failed to plead facts that, if true, would establish that the Conflicts
Committee members breached their contractual duty to act in subjective good faith when
approving the Merger”).
                                            66
agreement.”285 In my view, an investor reasonably would expect that the standards

set forth in the provision specifically designed to address conflict transactions would

govern over a general provision concerning the general partner’s reliance on advisers

that appears in a section of the LP Agreement titled “Other Matters Concerning the

General Partner.”

                                          *****

         For the reasons explained above, the court concludes that Sections 7.9(b) and

7.10(b) do not apply to the Merger and that the Fair and Reasonable standard in

Section 7.9(a) is the standard of judicial review the court must apply to evaluate the

General Partner’s approval of the Merger.

VI.      WAS THE MERGER FAIR AND REASONABLE?

         In this section, the court analyzes whether the Merger was “fair and reasonable

to the Partnership, taking into account the totality of the relationships between the

parties involved.”286 It bears emphasis that this inquiry focuses on “the Partnership,”




285
    Dieckman, 155 A.3d at 366 (citing Bank of New York Mellon v. Commerzbank Cap.
Funding Tr. II, 65 A.3d 539, 551-52 (Del. 2013) (construing an agreement against the
drafter to give effect to the “investors’ reasonable expectation” using a species of the contra
proferentum doctrine)); see also Norton, 67 A.3d at 360 (“If the contractual language at
issue is ambiguous and if the limited partners did not negotiate for the agreement’s terms,
we apply the contra proferentem principle and construe the ambiguous terms against the
drafter.”); SI Mgmt., L.P. v. Wininger, 707 A.2d 37, 42-43 (Del. 1998) (same).
286
      LPA § 7.9(a).
                                              67
which refers to the entity and not just the limited partners.287 Directors thus have

“discretion to consider the full range of entity constituencies, including . . .

employees, creditors, suppliers, customers, the general partner, IDR holders . . . and

of course the limited partners.”288

            “The fair and reasonable standard is ‘something similar, if not equivalent to

entire fairness review.’”289 There are two components to the concept of entire

fairness: fair dealing and fair price.290 Fair dealing “embraces questions of when

the transaction was timed, how it was initiated, structured, negotiated, disclosed to

the directors, and how the approvals of the directors and the stockholders were

obtained.”291 Fair price “relates to the economic and financial considerations of the

proposed merger, including all relevant factors: assets, market value, earnings, future

prospects, and any other elements that affect the intrinsic or inherent value of a

company’s stock.”292 “In making a determination as to the entire fairness of the




287
   Enbridge, 159 A.3d at 259 n.59; El Paso, 2015 WL 1815846, at *17 (directors should
focus on the “MLP as an entity” and not just what is “good for the holders of common
units”).
288
      El Paso, 113 A.3d at 181.
289
 Enbridge, 159 A.3d at 256-57 (quoting Brinckerhoff v. Enbridge Energy Co., Inc., 2012
WL 1931242, at *2 (Del. Ch. May 25, 2012)).
290
      Weinberger v. UOP, Inc., 457 A.2d 701, 711 (Del. 1983).
291
      Id.
292
      Id.
                                              68
transaction, the Court does not focus on one component over the other, but examines

all aspects of the issue as a whole.”293

      Incorporating Delaware common law principles of entire fairness into the

contractual Fair and Reasonable standard raises a question: By what standard should

the court evaluate the independence of the directors who approved the Merger,

including the members of the Conflicts Committee, when determining if the Merger

was fair and reasonable? As discussed in Part IV, the Conflicts Committee did not

satisfy the Qualification Provision in the LP Agreement because—whether done

intentionally or not—Brannon’s position as a Sunoco director overlapped with his

service on the Regency Conflicts Committee. Given the holistic and fact-specific

approach of Delaware law in considering questions of independence, and consistent

with how the court would consider the issue in a traditional entire fairness case, the

court will apply Delaware common law principles to this question.

      In an entire fairness case, defendants presumptively bear the burden of proof

to demonstrate the fairness of the transaction.294 In the MLP context, this court

similarly has placed the burden on defendants to demonstrate that a transaction is




  Bomarko, Inc. v. Int’l Telecharge, Inc., 794 A.2d 1161, 1180 (Del. Ch. 1999) (Lamb,
293

V.C.), aff’d 766 A.2d 437 (Del. 2000).
294
   Kahn v. Tremont Corp., 694 A.2d 422, 428 (Del. 1997) (absent a basis to shift the burden
of proof, defendants bear burden to prove entire fairness).
                                            69
fair and reasonable.295 In my opinion, although the process certainly was not ideal,

Defendants met their burden to demonstrate that the Merger was fair and reasonable

to the Partnership. The following findings of fact, considered in their totality,

support this conclusion. These findings are grouped into two categories for ease of

reference, but they are intertwined and must be considered together “consistent with

the inherent non-bifurcated nature of the entire fairness standard.”296

         Fair Dealing

         1.   From     the   beginning    of      October   2014—before        the   OPEC

               announcement—to January 23, 2015, the last trading day before the

               Merger was announced, Regency’s unit price declined by 27.4% while

               ETP’s unit price increased by 2.3%.297 When ETP made its initial

               proposal to acquire Regency on January 16, 2015, the ratio between

               Regency’s and ETP’s unit prices was 0.3595, around its two-year low.298




295
    In re Energy Transfer Equity, 2018 WL 2254706, at *2 (“The Defendants failed to
effectively take advantage of safe harbor provisions that would have demonstrated,
conclusively, compliance with the ‘fair and reasonable’ standard. The issue, then, is one
of fact, with the burden on the Defendants to demonstrate the fairness of the transaction.”).
296
      Ams. Mining Corp. v. Theriault, 51 A.3d 1213, 1244 (Del. 2012).
297
      See PTO Ex. A; PTO Ex. B.
298
      JX 359 at 7.
                                             70
               Controlling the timing of a merger is not sufficient by itself, however, to

               demonstrate unfair dealing by a controller.299

         2.    Regency and ETP both traded in an efficient market and “their unit prices

               accurately reflected each company’s value based on publicly available

               information in January 2015.”300 The relative trading prices of Regency

               and ETP’s units in mid-January 2015 factored in a historic decline in

               energy prices that began in 2014, which impacted ETP and Regency in

               dramatically different ways due to the nature of their businesses, their

               respective sensitivity to commodity prices, and their respective financial

               strength:

                     • Between the OPEC announcement in November 2014 and the
                       announcement of the Merger in January 2015, oil prices declined
                       by nearly 40%.301 During the six months preceding the Merger
                       announcement, natural gas and NGL prices dropped by
                       approximately 25% and 50% respectively.302 The downturn
                       exposed Regency to industry-wide and company-specific risks.




299
   Jedwab v. MGM Grand Hotels, Inc., 509 A.2d 584, 599 (Del. Ch. 1986) (Allen, C.)
(“[M]ore must be shown, in my view, than that a majority shareholder controlled the timing
of the transaction; that will always be true with respect to a transaction involving
shareholder approval since, minimally, such a shareholder may veto such a transaction.”).
300
      JX 842 ¶ 34; see Tr. 1479, 1515 (Dages); see also Tr. 424 (Canessa).
301
      JX 854 at 2.
302
      Id.; JX 855 at 2; JX 919 at 2.
                                             71
                     • The G&P industry was Regency’s largest business segment by far,
                       accounting for over 60% of Regency’s adjusted EBTIDA in
                       2014.303 G&P is more commodity-sensitive than other segments
                       of the midstream market because fees tied to commodity prices are
                       more prevalent in G&P than other segments.304 “The primary risk
                       for MLPs with gathering assets is declining natural gas prices.”305
                       By contrast, MLPs with petroleum pipeline, crude oil pipeline, and
                       trucking assets generally provide stable, fee-based cash flow,306
                       and interstate natural gas pipeline assets are generally less exposed
                       to economic downturns.307

                     • Regency also faced company-specific exposure to the downturn.
                       As of January 23, 2015, Regency’s key financial metrics lagged
                       behind its peers in the G&P space: (i) Regency’s debt-to-EBITDA
                       ratio was 4.7x compared to the median of 3.3x; (ii) its distribution
                       yield was 8.5% compared to the median of 7.8%;308 (iii) its
                       distribution coverage ratio was 0.99x compared to the median of
                       1.15x; and (iv) its distribution per unit growth was 3.9% compared
                       to the median of 8.9%.309

                     • Analysts identified Regency as among the “MLPs with the most
                       commodity price exposure.”310 Half of Regency’s contracts were
                       exposed to volumetric risk,311 and its fee-based contracts were
                       exposed to the risk that “[a] sustained decline in commodity prices
                       . . . could result in a decline in volumes, and thus, a decrease in

303
      See supra Part I.B.
304
      JX 260 at 1; JX 79 at 16, 28.
305
      JX 79 at 112.
306
      Id. at 137.
307
      Id. at 117.
308
   “Generally speaking, a higher distribution yield implies the market’s assessment that an
investment is riskier, i.e., that the future cash streams are less secure than those of a
company with a lower yield.” JX 842 ¶ 166.
309
      JX 540 at 13.
310
      JX 256 at 1.
311
      See JX 839 ¶ 90.
                                               72
                        [its] fee revenues.”312    A January 2015 report Regency
                        commissioned confirmed that the downturn in energy prices was
                        squeezing Regency from both sides—its operations and growth
                        projects simultaneously suffered from reduced revenue
                        expectations and became increasingly expensive to fund.313

                     • ETP was much better positioned than Regency to handle the
                       energy market downturn. First, ETP operated a diverse group of
                       business segments.314 ETP’s transportation and storage segments
                       were less vulnerable to commodity prices,315 and its significant
                       retail gasoline business was countercyclical to commodity
                       prices.316 Second, ETP was better positioned to secure additional
                       capital. ETP was an investment-grade firm; Regency was not.317
                       In January 2015, ETP’s cost of capital was lower than
                       Regency’s: ETP’s 5-day VWAP LP unit distribution and average
                       10-year bond yields were 6.45% and 4.00% respectively,
                       compared to Regency’s at 9.27% and 5.98%.318 Third, ETP had a
                       stronger balance sheet than Regency and was better positioned to
                       finance capital programs.319 In January 2015, ETP had a 3.9x
                       leverage ratio compared to Regency’s 4.5x leverage ratio.320

                     • In the fourth quarter of 2014, Regency’s distributable cash flow
                       fell 25.5% below budget and its coverage ratio fell to 0.81x, which
                       meant that Regency was not generating enough cash to cover its




312
      JX 667 at 21.
313
      Tr. 515 (Bradley); JX 590; Tr. 1119 (Bramhall).
314
      JX 605 at 7.
315
      JX 79 at 117, 119, 137; JX 555 at 9.
316
      JX 555 at 9; Tr. 157-58 (O’Loughlin); compare Part I.C, with Part I.B.
317
      JX 357 at 2; see also PTO ¶¶ 173-78.
318
      JX 555 at 15; JX 416 at 3.
319
      JX 570 at 1; JX 614 at 4.
320
      JX 657 at 5; JX 839 fig. 57.
                                               73
                     distribution.321 In January 2015, Regency was facing lower unit
                     prices and higher debt yield, which meant it needed to generate a
                     17.2% IRR instead of a 12.0% IRR to get the same economic
                     return to unit holders.322 Regency had a stretched balance sheet,
                     which limited its capacity to fund additional capital
                     expenditures,323 and its cost of capital was rising.324 Regency also
                     had no 2016 natural gas hedges, and could not economically obtain
                     them post-downturn.325

         3.   The market expected the downturn in energy prices to persist for years.

               In rejecting calls to cut their oil output in November 2014, OPEC was

               “bracing for lower prices longer term.”326 Futures prices for natural gas

               indicated it would take five or more years for gas prices to return to 2014

               levels.327 Consistent with this evidence, the Regency directors who

               approved the Merger justifiably believed that the downturn in energy

               prices would continue for years and that Regency’s unit price was not




321
    JX 258 at 5; JX 481 at 4, 5. The coverage ratio is the ratio between the firm’s
distributable cash flows and its actual distribution. Tr. 271, 429 (Canessa). A coverage
ratio below 1.0x requires an MLP to pay out more cash than it has available to pay,
necessitating that the MLP borrow funds or raise capital through other means, such as
issuing units, in order to maintain its distribution levels. See JX 79 at 26; JX 590 at 38.
322
      JX 590 at 37; Tr. 1123-25 (Bramhall).
323
      JX 570 at 1.
324
      Tr. 532 (Bradley); Tr. 953-54 (Bryant); Tr. 1374 (Gray Dep.); JX 454 at 4.
325
      JX 611 at 3; Tr. 71 (O’Loughlin); JX 555 at 13.
326
      JX 255 at 1.
327
      JX 839 fig. 23; Tr. 173-78, 179-80 (O’Loughlin); see also JX 346 at 38.
                                              74
                 temporarily or artificially depressed at the time of the Merger

                 negotiations.328

            4.   The record does not support Plaintiff’s contention that ETE/ETP

                 manipulated Regency’s unit price to achieve an advantage in the

                 negotiations based on Welch’s statements at the Wells Fargo energy

                 symposium in December 2014, the reporting of which was followed by

                 a 2.39% drop in Regency’s unit price that day.329 There is no evidence

                 that ETE/ETP or Regency authorized Welch to make the comments,

                 which displeased Warren and Bradley, and the accuracy of which is not

                 disputed.330 The comments occurred after Regency had experienced a

                 18.37% decline in its unit price during the nine trading days (about 2%

                 per day) after the OPEC announcement in November 2014, and were in

                 the public domain and assimilated with other developments in the energy

                 markets for more than a month before ETP made its initial proposal.331

            5.   As the majority owner of ETE’s general partner, Warren had the power

                 to exercise control over both ETP and Regency and had a personal



328
  Tr. 497 (Bradley); Tr. 762, 839-40 (Brannon); Tr. 954-55 (Bryant); Tr. 1365 (Gray
Dep.).
329
      See supra Part I.F.
330
      Id.
331
      JX 842 ¶ 27, Exhibit 1.
                                             75
               financial interest to favor the interests of ETP because a combination of

               ETP and Regency would subject Regency’s cash flows to the higher split

               in ETP’s distribution schedule (48%) and was expected to be accretive

               to ETE.332 The record does not reflect, however, that Warren abused his

               position of control to taint the integrity of the process.

         6.    Warren did not dictate the composition of the conflicts committees for

               ETP or Regency.333 And he played no role in the process that lead to the

               Merger after ETP made its first proposal on January 16, except for the

               negotiation of IDR givebacks by ETE.334

         7.    Plaintiff suggests Warren corrupted the process by asking Long

               (Regency’s CFO) if he would be interested in serving as the CFO of the

               combined company and telling Bradley (Regency’s CEO) there may be

               a role for him at ETE post-Merger during the January 16 meeting when

               ETP delivered its initial merger proposal to them.335 The record does not

               indicate that Long or Bradley’s judgment during the Merger negotiations

               was tainted by the prospect of these employment opportunities to favor




332
      See supra Parts I.A, D.
333
      Tr. 1278 (Warren).
334
      Tr. at 1278-80 (Warren); JX 467.
335
      See Pl.’s Opening Post-Trial Br. 24.
                                              76
               ETP or ETE over the interests of Regency.336 Long did not vote on the

               Merger and authorized J.P. Morgan to use for its fairness analysis the

               January Projections, which did not reflect the deterioration in Regency’s

               financial condition during the first quarter of 2015.337       Bradley’s

               independence is discussed below.

         8.    Under Delaware law, the “question of independence turns on whether a

               director is, for any substantial reason, incapable of making a decision

               with only the best interests of the corporation in mind.”338 Measured by

               this standard, neither Brannon nor Bryant was beholden to Warren so as

               to call into question their independence.

         9.    Plaintiff challenges Brannon’s independence based on (i) his co-

               investment with Warren in two businesses (Endevco and OEC) between

               1993 and 2001 and (ii) a trip Brannon and his wife took to Warren’s

               ranch in Colorado in 2014 around the time he became a Sunoco




336
    See In re Toys “R” Us, Inc. S’holder Litig., 877 A.2d 975, 1003-05 (Del. Ch. 2005)
(Strine, V.C.) (denying shareholders’ request for preliminary injunction when acquirer
conveyed to CEO that its bid was contingent on retention of certain unspecified members
of management, when the evidentiary record did not reflect that CEO’s judgment was
tainted by a desire to advantage himself).
337
      See supra Part I.K; see also Tr. 733 (Castaldo); Tr. 943 (Brannon).
338
    In re Oracle Corp. Deriv. Litig., 824 A.2d 917, 920 (Del. Ch. 2003) (Strine, V.C.)
(citation and quotation marks omitted).
                                              77
               director.339 This challenge fails. Brannon exited both investments by

               2001 and had no further business dealings with Warren for thirteen years

               before joining the Sunoco board.340 No good reason exists to deviate

               from the “general rule that past relationships do not call into question a

               director’s independence.”341 Brannon’s limited social interactions with

               Warren are plainly insufficient to call into question his independence as

               of the time of the Merger negotiations.342

         10. Plaintiff challenges Bryant’s independence based on a business

              relationship with Warren concerning Endevco, a company Bryant

              founded in 1979, which ran into financial trouble.343 This challenge also

              fails. Warren was part of a group that invested in a reorganization of




339
      Pl.’s Opening Post-Trial Br. 20-21.
340
      Tr. 769-70, 862, 863-66 (Brannon).
341
     In re Freeport-McMoran Sulphur, Inc. S’holder Litig., 2005 WL 1653923, at *12 (Del.
Ch. June 30, 2005) (Lamb, V.C.); see also In re KKR Fin. Hldgs. LLC, 101 A.3d 980, 997
(Del. Ch. 2014) (conclusion that “naked assertion of a previous business relationship is not
enough to overcome the presumption of a director’s independence . . . has particular force
. . . where the past business relationship ended twelve years before the transaction at issue”)
(internal quotation marks and citations omitted), aff’d sub nom., Corwin v. KKR Fin. Hldgs.
LLC, 125 A.3d 304 (Del. 2015)).
342
   Beam ex rel. Martha Stewart Living Omnimedia, Inc. v. Stewart, 845 A.2d 1040, 1050
(Del. 2004) (“Allegations of mere personal friendship or a mere outside business
relationship, standing alone, are insufficient to raise a reasonable doubt about a director’s
independence.”).
343
      Tr. 940-42, 961-62 (Bryant).
                                              78
              Endevco in 1993.344 Bryant was grateful for the opportunity to remain

              involved in Endevco after the reorganization as a director and/or

              consultant until 2000,345 but this decades-old past business relationship

              is too far removed from his service on the Regency Conflicts Committee

              to call into question his independence. Bryant also credibly testified that

              while he views Warren as a friend, he spends little time and is not

              particularly close to Warren, who is a generation younger than Bryant.346

         11. Although Plaintiff does not analyze the issue in any detail, he further

              questions Brannon’s and Bryant’s independence because they owned

              ETE units at the time of the Merger,347 i.e., 17,200 units for Brannon and

              between 40,000 and 80,000 units for Bryant.348 The amount Brannon and




344
    Tr. 941-42, 962 (Bryant). Bryant could not recall any business dealings with Warren
after 2000 beyond a possible immaterial family and friend investment in one of Bryant’s
partnerships. JX 828 at 41-42 (Bryant Dep.).
345
      Tr. 962-63 (Bryant).
346
      Tr. 961 (Bryant).
  See Pl.’s Opening Post-Trial Br. 21 (contending that Brannon and Bryant “continued to
347

own thousands of ETE units at the time of the Merger”).
348
    PTO ¶ 64 (“Brannon owned 17,200 units of ETE/Energy Transfer when he joined the
Regency Board and continued to hold them as of his March 4, 2019 deposition in this
case.”); Id. ¶ 68 (“Bryant owned 80,000 units of ETE/Energy Transfer when he joined the
Regency Board and held the majority of that stake as of his March 6, 2019 deposition in
this case.”).
                                            79
              Bryant stood to gain from the Merger by owning ETE units was

              insufficient to compromise their independence or disinterestedness.349

         12. As of January 23, 2015, the last trading day before the Merger was

              announced, ETE units closed at $27.350 One analyst estimated the Merger

              could “result in $5/unit of upside potential to [its] current valuation range

              for ETE.”351 Brannon’s ETE units accounted for less than two percent

              of his net worth and were immaterial to him;352 a fortiori, the estimated

              accretion in value of those units was insufficient to compromise

              Brannon’s independence. Plaintiff does not contend that Bryant’s ETE

              units were material to him, and the weight of the evidence indicates they




349
   See In re General Motors Class H S’hlders Litig., 734 A.2d 611, 617-18 (Del. Ch. 1999)
(Strine, V.C.) (“To show that a GM director’s independence was compromised by her
ownership of greater amounts of GM $12/3 stock, the plaintiffs must plead that the amount
of such holdings and the predominance of such holdings over GMH holdings was of a
sufficiently material importance, in the context of the director’s economic circumstances,
as to have made it improbable that the director could perform her fiduciary duties to the
GMH shareholders without being influenced by her overriding personal interest in the
performance of the GM $12/3 shares.”).
350
      PTO Ex. C (Dkt. 265).
351
      JX 614 at 3.
352
      Tr. 754-55 (Brannon).
                                             80
              were not;353 a fortiori, the estimated accretion in value of his ETE units

              was insufficient to compromise his independence as well.354

         13. The substantive negotiations that led to the Merger occurred over a six-

              day period, from January 20, 2015 to January 25, 2015. Although the

              negotiations were compressed, the record reflects the parties negotiated

              efficiently at arm’s-length and that a longer period would not have

              achieved a better result for the Partnership.

         14. During the negotiation period, the Conflicts Committee met formally

              eleven times,355 worked “[b]efore, between, and after” meetings,356 and

              exchanged four proposals with ETP’s conflicts committee.357 Having the

              parties and their advisors located together at the Lajitas resort facilitated

              their ability to conduct due diligence (albeit without a data room) and to

              negotiate quickly as well as to preserve confidentiality, which was a valid



353
    Bryant, who was 86 years old at the time of trial, was the CEO of a midstream
partnership in 2015 that was unaffiliated with Warren, and had a successful 64-year career
in the oil and gas industry, including numerous executive positions and directorships on
five public company boards. Tr. 937-43, 948-51 (Bryant); JX 828 at 9 (Bryant Dep.);
JX 103 at 4.
  Plaintiff does not contend that Brannon and Bryant’s board seats at Sunoco or Regency
354

were material to either of them and for the same reasons discussed above concerning their
ownership of ETE units, the record would not support such a conclusion.
355
      PTO ¶¶ 106-07, 109, 112-13, 119, 126, 133, 136, 141, 144.
356
      Tr. 814 (Brannon); see also Tr. 771, 773 (Brannon).
357
      PTO ¶¶ 127, 130, 133, 137.
                                             81
              concern given that leaks recently had disrupted another transaction

              involving ETE.358 Critical to the Conflicts Committee’s ability to reach

              ETP’s bottom line in short order is that ETP opened with a reasonable

              offer and the Conflicts Committee members and their advisors had

              extensive experience in the industry and were deeply familiar with

              Regency and ETP.

         15. Brannon, who served as the Conflicts Committee’s lead negotiator, had

              over 35 years of industry experience, including as president of two

              energy companies, and had negotiated more than fifteen energy

              transactions valued over $100 million.359 He was very familiar with all

              the basins in which Regency operated, having invested in or studied

              every major basin in the United States.360 Brannon also had followed

              ETP throughout his career and was familiar with its assets.361

         16. Bryant had 64 years of experience in the oil and gas industry, the majority

              of which was in gathering and processing, Regency’s largest business



358
    Tr. 705-06 (Castaldo); Tr. 931 (Brannon); JX 361; see also Tr. 955-56 (Bryant) (“[I]n
this type of a merger, you have to keep very secret because if word of the merger gets out
into the market, [the] price will begin to gyrate all over the place and it will be very difficult
to come to an agreement on either side of what the merger deal should be.”).
359
      JX 301 at 47; Tr. 749, 764 (Brannon).
360
      Tr. 809-10 (Brannon).
361
      Tr. 787-88, 910 (Brannon).
                                               82
              segment.362    Brannon considered Bryant to be “one of the premier

              gathering and processing engineers in the country.”363 Bryant founded

              Regency’s predecessor in 2004 and had been a Regency director and on

              its Conflicts Committee since 2010.364

         17. The Conflicts Committee was advised by one of the largest investment

              banks in the United States, J.P. Morgan, which quickly assembled an

              eleven-person team to undertake diligence around the clock.365 J.P.

              Morgan was familiar with Regency before its engagement, having

              assisted Regency in prior acquisitions and served as the lead banker for

              its IPO, and members of the J.P. Morgan team “understood the business

              of Energy Transfer quite well.”366 The Conflicts Committee also was

              advised by reputable legal advisors: Akin Gump as primary counsel and

              Morris, Nichols, Arsht & Tunnell LLP as Delaware counsel.367

         18. ETP’s initial offer included a .4044 exchange ratio, a $137 million (or

              $0.36 per unit) cash payment, and an IDR giveback from ETE of $300



362
      JX 51 at 52; Tr. 937-43 (Bryant).
363
      Tr. 776 (Brannon).
364
      PTO ¶ 95; Tr. 948-50 (Bryant).
365
      Tr. 702-05, 719-20 (Castaldo).
366
      Tr. 703-05 (Castaldo); Tr. 782 (Brannon).
367
      Tr. 776-77, 780 (Brannon).
                                             83
              million over five years for the post-Merger entity.368 On January 22, after

              receiving a presentation from J.P. Morgan concerning ETP’s initial offer,

              which Brannon reviewed “[l]ine by line and page by page,” the Conflicts

              Committee believed they were “starting from a very good spot,”

              especially considering the commodity price environment and Regency’s

              high cost of capital, high leverage, and expected decline in its distribution

              coverage ratio.369

         19. After making a counteroffer that ETP rejected, Brannon strategized to

              secure an exchange ratio that would yield a 15% premium to Regency

              unitholders, which was realized on January 25.370 Reflective of their

              arms-length nature, the negotiations grew heated toward the end, with

              Welch yelling at Brannon when he would not take his word that ETP’s

              final “take it or leave it” offer would yield the desired 15% premium until

              J.P. Morgan completed its review of the proposal.371

         20. The four members of the Regency Board who unanimously approved

              ETP’s Merger proposal after receiving the Conflicts Committee’s




368
      PTO ¶ 99; Tr. 814-15 (Brannon).
369
      JX 454 at 3-4; Tr. 815, 824-825 (Brannon).
370
      Tr. 826-28, 840-46, 851 (Brannon).
371
      Tr. 842-44 (Brannon); Tr. 1166, 1171-72 (Grimm); JX 920 at 254 (Grimm Dep.).
                                             84
               recommendation were Bradley, Brannon, Bryant, and Gray.372 Brannon

               and Bryant were independent under Delaware law standards for the

               reasons discussed above. The same is true for Bradley and Gray. They

               both had worked at energy companies for decades; joined the Regency

               Board in 2008, before ETE acquired Regency’s general partner from

               General Electric in 2010; and had no previous employment relationship

               with Warren or ETE.373

         21. Plaintiff contends that “Bradley’s financial well-being [was] dependent

               on Warren’s continued favor.”374 Bradley credibly testified, however,

               and logic suggests, that other opportunities were available to him after

               the Merger as a former public company CEO that were not dependent on

               his relationship with Warren.375

         22. Gray left the Conflicts Committee to ensure its compliance with NYSE

               rules when he became the CFO of a small customer of Regency and not

               for any reason that would call into question his independence under

               Delaware law to make an impartial evaluation of the proposed



372
      JX 537 at 2.
373
   PTO ¶¶ 58, 69; Tr. 576 (Bradley); JX 833 at 25-33 (Bradley Dep.); JX 815 at 32, 58-59
(Gray Dep.); JX 62 at 109-10.
374
      Pl.’s Opening Post-Trial Br. 20.
375
      Tr. 580-82 (Bradley).
                                            85
               transaction.376 Gray did not know Warren before he joined the Regency

               Board and had no interactions with Warren other than when Warren

               occasionally attended Regency Board meetings as a non-member.377

         23. As discussed in Part IV, the Proxy was false in two respects directly

               relating to Brannon’s overlapping service on the Conflicts Committee

               and the Sunoco board.      But no showing has been made that the

               disclosures in the Proxy were deficient in describing Regency and ETP’s

               financial condition, the economics of the proposed Merger, or J.P.

               Morgan’s analysis of the same.378

         Fair Price

         24. The transaction the Conflicts Committee and the Board approved on

               January 25, 2015—an exchange ratio of 0.4066 plus $0.32 in cash per

               common unit—implied a value of $26.89 per unit, which yielded

               Regency unitholders a 15.3% premium to Regency’s three-day VWAP

               of $23.33 and premium of $3.14 per unit to Regency’s last closing price:

               $23.75 as of January 23, 2015.379 The transaction also included an IDR

               giveback from ETE of $320 million over five years ($80 million in the


376
      See supra Part I.H.
377
      JX 815 at 32, 58-59 (Gray Dep.).
378
      See supra Part IV.
379
      JX 540 at 5, 6.
                                            86
              first year and $60 million each of the next four years) for the post-Merger

              entity.380

         25. The analysis J.P. Morgan presented to the Conflicts Committee when

              providing its fairness opinion on January 25, 2015, supports the fairness

              of the Merger consideration to Regency. The “crux” of J.P. Morgan’s

              analysis was a football field that demonstrated the “transaction was fair”

              when comparing what Regency unitholders “were giving versus what

              [they] were getting” because the exchange ratio (0.4115 when including

              the cash component) “was comfortably to the right of just about all of

              [the] bars” in the chart, which represented (a) analyst price targets, (b) a

              dividend discount model, and (c) seven public company comparisons: (i)

              Firm Value to 2015E EBITDA, (ii) Firm Value to 2016E EBITDA, (iii)

              LP Equity Value to 2015E DCF per unit, (iv) LP Equity Value to 2016E

              DCF per unity, (v) current yield, (vi) 2015E yield, and (vii) 2016E

              yield.381    J.P. Morgan’s dividend discount model used the January




380
      Tr. 931 (Brannon).
381
   JX 540 at 20; Tr. 737-39 (Castaldo); Tr. 820-21 (Brannon). As used here, “DCF” refers
to distributable cash flow.
                                            87
               Projections—which Plaintiff endorses382—even though they “may have

               turned out to be overly optimistic” according to J.P. Morgan.383

         26. The positive market reaction to the Merger’s announcement corroborates

               its fairness to Regency. On January 26, 2015, the date the Merger was

               announced, Regency’s unit price increased 5% and ETP’s unit price fell

               6.4% even though Regency announced a flat distribution while ETP

               announced a $0.02 distribution increase for the quarter.384 Shortly after

               the announcement, numerous analysts reported that the Merger was

               positive for Regency.

         27. In an article titled “ETP Providing Shelter from the Storm,” UBS viewed

               the Merger “as a positive for RGP” given the “premium paid,” synergies,

               and the “Investment Grade rating of ETP which RGP will benefit from”

               given that the “capital markets are almost closed for anyone below

               [investment grade].”385     Wells Fargo similarly viewed the Merger

               “positively for RGP” because its “prospects for the coming year [were]

               more challenging given lower commodity prices (and potentially

               volumes)” and Regency “would have been challenged to finance an


382
      See Pl.’s Reply Br. 19 (Dkt. 308).
383
      Tr. 733 (Castaldo).
384
      JX 570 at 1; JX 580 at 1; JX 842 Appendix C-6, at 152, 163.
385
      JX 568 at 2.
                                             88
               estimated $1.5B 2015 capital program on its own.”386 Credit Suisse

               commented that the Merger would alleviate concerns about Regency

               “having to use a weakened currency and stretched balance sheet to

               continue to fund a large capex budget . . . by moving to a more financially

               stable ETP platform.”387 Morgan Stanley reported: “Given RGPs current

               cost of capital, the current circumstances dictated the timing as projects

               were no longer accretive” and ETP provided “an attractive platform to

               help subsidize weakness likely to persist at Regency, absent a material

               rally in oil and/or natural gas.”388

         28. Proxy advisory services also concluded the Merger was positive for

               Regency despite awareness of the same criticisms of the transaction

               Plaintiff has asserted. Institutional Shareholder Services (ISS) noted in

               its advisory report that Regency’s price had declined relative to ETP’s

               and that the Merger was dilutive for Regency unitholders but accretive

               to ETE.389 ISS nevertheless recommended the Merger for its “strong”

               business rationale, lowered borrowing costs, and “all-equity”

               consideration allowing Regency unitholders “to capture upside exposure


386
      JX 614 at 4.
387
      JX 570 at 1.
388
      JX 587 at 2.
389
      JX 691 at 1, 4-5.
                                              89
                in a natural gas rebound.”390 Glass Lewis recommended the Merger,

                explaining that “Regency investors will gain exposure to a substantially

                larger and more diversified midstream enterprise.”391

          29. The Amendment to replace the $0.32 cash payment with $0.32 ETP units

                did not change the economics or fairness of the transaction to Regency’s

                common unitholders and does not call into question the substance of J.P.

                Morgan’s fairness analysis. As J.P. Morgan informed the Conflicts

                Committee, it did not need to update its fairness opinion in response to

                the Amendment because it concerned an immaterial amount (about 1.5%)

                of the total Merger consideration.392

          30. Plaintiff challenges the fairness of the Merger because it was

                significantly accretive to ETE—and to Warren personally—due to the

                fact that Regency’s legacy cash flows would be distributed after the

                Merger in the top tier of ETP’s IDR schedule, which governed the post-

                Merger entity.393 The argument that the transaction “did not benefit the

                limited partners enough relative to what the General Partner received”394


390
      Id. at 2, 9.
391
      JX 693 at 5.
392
      JX 635 at 2; Tr. 695-96, 741 (Castaldo).
393
      See supra Part I.D.
394
      El Paso, 113 A.3d at 178.
                                                 90
               does not square with the Fair and Reasonable standard in the LP

               Agreement, which focuses on what is “fair and reasonable to the

               Partnership.”395 Put differently, that the Merger also benefited ETE does

               not negate that it provided substantial benefits and was fair to Regency.

         31. In a related line of argument, Plaintiff seizes on Bryant’s testimony that

               it was “our” intent that the transaction not dilute ETP’s unitholders.396

               Read in context, Bryant’s testimony reflects the dynamics of the overall

               negotiations: avoiding dilution was ETP’s priority in the negotiations

               while the Conflicts Committee’s priority was securing an exchange ratio

               that would yield a 15% premium to Regency’s unitholders when

               combining Regency with a more diversified and financially stable ETP.

               When it obtained an offer with a 15% premium, the Conflicts Committee

               had hit ETP’s reserve price and was faced with a “take it or leave it

               decision.397

         32. The fundamental question facing the Conflicts Committee and the Board

               in January 2015 was whether Regency should remain a standalone entity


395
    LPA § 7.9(a) (emphasis added). See Kinder Morgan, 2015 WL 4975270, at *4, *8
(dismissing claim that a conflicts committee should have “extracted greater consideration
relative to” the general partner where the partnership agreement’s “operative tests focus on
the Partnership”).
396
      Pl.’s Opening Post-Trial Br. 27.
397
      Tr. 1166, 1171-72 (Grimm); JX 920 at 254 (Grimm Dep.).
                                            91
              or would be better off as a combined entity with ETP given the

              Partnership’s deteriorating prospects by undertaking a transaction that

              would allow Regency unitholders to exchange their units for units of ETP

              at a 15% premium to the market at the time. The Conflicts Committee

              and the Board were well aware of the accretion ETE was expected to

              receive in the transaction,398 the accretion/dilution implications of the

              Merger on ETP and Regency, respectively, and made an informed,

              impartial decision that its terms nevertheless were fair and reasonable to

              the Partnership based on legitimate considerations. For example, the

              Conflicts Committee:

                  • Expected that the downturn in energy prices would be prolonged,
                    Regency’s unit price would continue to struggle, and its cost of
                    capital would remain high399 while, on the other hand, ETP was a
                    larger, more diversified investment-grade company and was better
                    positioned to weather the downturn.400




398
   See, e.g., JX 540 at 21; Tr. 37 (O’Loughlin); Tr. 848, 926-27 (Brannon); Tr. 1009
(Bryant).
399
      Tr. 829-30, 837-39, 933-34 (Brannon); Tr. 956 (Bryant).
400
      Tr. 818-20 (Brannon); Tr. 957 (Bryant); Tr. 722-24 (Castaldo); JX 464 at 14.
                                             92
                   • Believed Regency “would have a hard time meeting
                     [management’s] projections” and maintaining its distributions
                     unless energy prices recovered 401 while, by comparison, ETP’s
                     distributions were far less risky, as ETP’s lower yield rate and
                     higher growth rate reflected.402

                   • Believed Regency’s backlog of growth projects could be executed
                     more profitably with ETP’s lower cost of debt and its unitholders
                     would receive equity in a combined entity with far less G&P
                     exposure and a greater percentage of fee-based revenue.403

            33. Consistent   with    these   considerations,      Regency’s   performance

                deteriorated further between signing (January 25, 2015) and closing

                (April 30, 2015). For the first quarter of 2015, Regency’s distributable

                cash flow fell 17% below the January Projections (while ETP exceeded

                its internal distributable cash flow projections by 7.6%), its coverage

                ratio declined to 0.77x, and its leverage ratio climbed to 5.26x.404 As of

                April 30, Regency was projecting that its distributable cash flow for 2015

                would fall 33% below the January Projections and that its leverage ratio

                would rise further and trigger a default of its bank covenants.405




401
      Tr. 837-39, 933 (Brannon); Tr. 954-57 (Bryant); JX 454 at 3, 4.
402
      Tr. 720-22 (Castaldo); JX 540 at 13, 18.
403
      JX 416 at 3; JX 608 at 13; Tr. 790-98, 800-804 (Brannon).
404
      See supra Part I.K.
405
      Id.
                                                 93
         34. Observing that the exchange ratio ultimately yielded a 0.3% premium

               when the Merger closed based on the market price of Regency units at

               the time, Plaintiff contends the 15% premium was “illusory” because the

               Conflicts Committee did not secure a collar.406 Empirical data show that

               using a collar in an oil and gas transaction is exceedingly rare: Since

               January 1, 2000, only 6 out of 968 acquisitions of oil and gas companies

               contained a collar.407 The Conflicts Committee discussed using a collar

               with J.P. Morgan but reasonably decided not to seek one after J.P.

               Morgan said “they were unaware of anyone using a collar in this type of

               transaction” and taking into account that seeking a collar realistically

               would prompt demands for and require significant concessions.408

         35. Finally, as discussed in Part VIII, the damages evidence presented at trial

               confirms the fairness of the Merger consideration. In analyzing the

               “give-get” of the Merger, Plaintiff’s expert could only demonstrate

               damages by relying on an illogical apples-to-oranges comparison of

               Regency’s DDM value to the market price of ETP’s units.             Any

               comparison of DDM-to-DDM or market-to-market yielded no damages.



406
      Pl.’s Reply Br. 14.
407
      Tr. 1530-31 (Dages).
408
      Tr. 853-54 (Brannon); see also Tr. 733-34 (Castaldo).
                                             94
                                        *****

         For the reasons explained above, Defendants satisfied their burden to

demonstrate that the Merger satisfied the Fair and Reasonable standard in Section

7.9(a) of the LP Agreement. Accordingly, Defendants are entitled to judgment in

their favor on Count I of the Amended Complaint.

VII. ARE DEFENDANTS LIABLE FOR DAMAGES?

         In Part V, the court concluded that the General Partner breached the implied

covenant of good faith and fair dealing inherent in the Special Approval and

Unitholder safe harbors of Section 7.9(a) of the LP Agreement. To determine

whether the Class may recover damages for this breach, the court must next consider

whether the General Partner is exculpated from damages under Section 7.8(a) of the

LP Agreement. That provision states, in relevant part, that the General Partner shall

not “be liable for monetary damages to the . . . the Limited Partners . . . for losses

sustained . . . as a result of any act or omission of an Indemnitee unless there has

been a final and non-appealable judgment entered by a court of competent

jurisdiction determining that, in respect of the matter in question, the Indemnitee

acted in bad faith or engaged in fraud [or] willful misconduct.”409

         The LP Agreement does not define the term “bad faith” but it does define

“good faith” as a “belie[f] that the determination or other action is in the best interest


409
      LPA § 7.8(a).
                                           95
of the Partnership.”410 As discussed in Part III, this is a subjective standard.

Construing a partnership agreement containing the same definition of “good faith”

and a provision substantively identical to Section 7.8(a) of the LP Agreement,411 our

Supreme Court explained in Allen v. Encore Energy Partners, L.P. that a breach of

the “duty of subjective good faith” means that a person (i) “believed it was acting

against [the partnership’s] best interest” or (ii) “consciously disregarded its duty to

form a subjective belief that the [action taken] was in [the partnership’s] best

interests.”412 The court adopts this standard as the test for demonstrating bad faith

in the LP Agreement.

          The LP Agreement also does not define the term “willful misconduct” and the

parties have not cited any authority construing that term. The Delaware Statutory

Trusts Act defines “willful misconduct” as “intentional wrongdoing, not mere

negligence, gross negligence or recklessness” and defines “wrongdoing” to mean

“malicious conduct or conduct designed to defraud or seek an unconscionable

advantage.”413 The court adopts this standard. As to fraud, it is bedrock Delaware




410
      Id. § 7.9(b).
411
      Encore, 72 A.3d at 101-02.
412
      Id. at 106.
413
      12 Del. C. § 3301(g).
                                           96
law that fraud requires intentional wrongdoing.414 In short, use of the terms bad

faith, willful misconduct, and fraud in Section 7.8(a) indicate that, to avoid the

exculpatory provision in Section 7.8(a) of LP Agreement, Plaintiff must prove by a

preponderance of the evidence that the General Partner not only acted in a manner

inimical to Regency’s best interests, but did so with scienter.

         “An entity . . . can only make decisions or take actions through the individuals

who govern or manage it.”415 Here, it is the Board that governs and manages the

General Partner and, in turn, Regency.416 Thus, determining whether the General

Partner acted in bad faith or engaged in fraud or willful misconduct turns on the state

of mind of the directors on the Board who voted to approve or otherwise authorized

a challenged action.417 Consistent with the default rules governing the Board, to the

extent the directors who voted to approve an action had different states of mind with

respect to a particular matter, the determination of whether the General Partner acted



414
    Prairie Cap. III, L.P. v. Double E Hldg. Corp., 132 A.3d 35, 49 (Del. Ch. 2015)
(elements of fraud are: “(i) a false representation, (ii) the defendant’s knowledge of or
belief in its falsity or the defendant’s reckless indifference to its truth, (iii) the defendant’s
intention to induce action based on the representation, (iv) reasonable reliance by the
plaintiff on the representation, and (v) causally related damages”) (citing Stephenson v.
Capano Dev., Inc. 462 A.2d 1069, 1074 (Del. 1983)).
415
      Gerber v. EPE Hldgs, 2013 WL 209658, at *13 (Del. Ch. Jan. 18, 2013).
416
      See supra Part I.A.
417
    Encore, 72 A.3d at 107 (“[T]he ultimate inquiry must focus on the subjective belief of
the specific directors accused of wrongful conduct.”); see also El Paso, 2015 WL 1815846,
at *16.
                                               97
with scienter inimical to the Partnership’s interests would turn on the state of mind

of a majority of directors who voted to approve the challenged action.418

         Before turning to Plaintiff’s arguments for why the General Partner should

not be exculpated under Section 7.8(a), the court addresses a threshold issue Plaintiff

has raised, which is whether Defendants waived Section 7.8(a).

         A.      Did Defendants Waive Section 7.8(a)?

         Plaintiff contends that Defendants waived Section 7.8(a) of the LP Agreement

by not pleading it in their answer as an affirmative defense.419 Defendants do not

dispute they did not plead Section 7.8(a) as an affirmative defense in their answer.

Their position is that Section 7.8(a) “is part of Plaintiff’s cause of action” and “is not

an affirmative defense.”420 Defendants have the better of the argument in my view

based on the reasoning of the authority on which Plaintiff primarily relies: then

Vice-Chancellor Strine’s decision in In re Nantucket Island Associates Limited

Partnership Unitholders Litigation.421



418
    Defs.’ Supp. Br. Ex. 6 § 7.7 (“Any act of the majority of the Directors present at a
meeting at which a quorum is present shall be the act of the Board.”). See also Amtower
v. Hercules Inc., 1999 WL 167740, at *8 (Del. Super. Feb. 26, 1999) (Quillen, J.) (defining
“majority vote” as “more than half of the votes cast by persons legally entitled to vote,
excluding blanks or abstentions, at a regular or properly called meeting at which a quorum
is present.” (quoting Henry M. Robert, Robert’s Rules of Order 395 (9th ed. 1990)).
419
      Pl.’s Opening Post-Trial Br. 43-44, 70.
420
      Defs.’ Post-Trial Br. 43.
421
      2002 WL 31926614 (Del. Ch. Dec. 16, 2002).
                                                98
          In Nantucket Island, the court found that Section 17-1101(d)(1) of the

Delaware Revised Uniform Limited Partnership Act constituted an affirmative

defense that “falls within the ambit of Rule 8(c).”422 That rule requires a defendant

responding to a complaint to set forth “any . . . matter constituting an avoidance or

affirmative defense.”423 In reaching this conclusion, the court explained that the

statute “permits . . . fiduciaries of limited partnerships to ‘avoid’ liability for what

might otherwise be a breach of legal or equitable duty,” emphasizing that “[o]n its

face, [the statute] would seem to require a showing by the defendants that they acted

in ‘good faith reliance’ on the partnership agreement if they are to avoid liability.”424

          In other words, the court in Nantucket Island reasoned that because

overcoming the “good faith reliance” provision in the statute was not part of

plaintiff’s affirmative case, plaintiff was entitled to receive notice “early on in the

case” if defendants intended to invoke the defense so that plaintiffs would have a

fair opportunity to create a factual record to respond.425 To not receive early notice

would leave plaintiffs “vulnerable to severe prejudice,” contrary to the policy

underlying Rule 8(c).426


422
      Id. at *2.
423
      Ch. Ct. R. 8(c).
424
      Nantucket Island, 2002 WL 31926614, at *2.
425
      Id. at *2-3.
426
      Id. at *3.
                                           99
         Here, in contrast to the statute at issue in Nantucket Island, the plain language

of Section 7.8(a) of the LP Agreement does not suggest it is Defendants’ burden to

prove anything by way of a defense. Section 7.8(a) is a declarative sentence. It

informs the reader that: “Notwithstanding anything to the contrary set forth in this

Agreement,” an Indemnitee shall not be liable for monetary damages unless “the

Indemnitee acted in bad faith or engaged in fraud [or] willful misconduct.”427

Construing an exculpatory provision similar to Section 7.8(a), our Supreme Court

impliedly determined that the provision was part of plaintiff’s cause of action when

it held that “[plaintiff] must plead facts” that the “[general partner] did not act in

good faith.”428

         As a linguistic matter, it also is not clear how the plain language of Section

7.8(a) could operate as an affirmative defense. To repeat, that provision depends, in

relevant part, on “a final and non-appealable judgment . . . that . . . the Indemnitee

acted in bad faith.”429 Plaintiff’s argument, however, only would make sense if




427
      LPA § 7.8(a).
428
    Enbridge, 159 A.3d at 260; see also In re K-Sea Transp. P’rs L.P. Unitholders Litig.,
2012 WL 1142351, at *6 (Del. Ch. Apr. 4, 2012). The exculpatory provision at issue in
Enbridge stated: “Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited Partners,
the Assignees or any other Persons who have acquired interests in the Units, for losses
sustained or liabilities incurred as a result of any act or omission if such Indemnitee acted
in good faith.” Enbridge, 159 A.3d at 258.
429
      LPA § 7.8(a) (emphasis added).
                                            100
Section 7.8(a) required a judicial finding of good faith, e.g., to obtain exculpation

from a transaction found not to be fair and reasonable under Section 7.9(a), the

General Partner affirmatively would have to prove its good faith—not its bad faith.

         Tacitly recognizing that Section 7.8(a) was part of any cause of action to

recover monetary damages under the LP Agreement, the Amended Complaint

asserted that the General Partner “breached the MLP Agreement” because it acted

in bad faith, i.e., it “did not believe that the Merger was[] in the best interest of the

Regency Partnership.”430         Plaintiff then litigated his case accordingly, seeking

evidence in discovery and eliciting testimony at trial concerning the directors’ state

of mind, discussed below. Indeed, Plaintiff’s counsel candidly acknowledged at the

pretrial conference it was Plaintiff’s burden to prove that Defendants’ conduct fell

outside the exculpatory protection of Section 7.8(a): “We know we have the burden

to prove a breach of contract. We know we have the burden to prove damages. We

know we have the burden to prove willful misconduct or bad faith or fraud under

LPA Section 7.8.”431

         Given these circumstances and, most importantly, the plain text of Section

7.8(a), the court concludes that proving that the General Partner’s acts or omissions

fall within one of the categories enumerated in Section 7.8(a) for which monetary


430
      Am. Compl. ¶ 149.
431
      Pretrial Conference Tr. 30 (Dkt. 300).
                                               101
damages may be recovered is a necessary element of a cause of action to recover

damages against the General Partner under the LP Agreement and not an affirmative

defense that must be pled under Court of Chancery Rule 8(c).              Accordingly,

Defendants did not waive the requirements of Section 7.8(a).

      B.     Does Section 7.8(a) Bar the Class from Obtaining Monetary
             Damages from Defendants?

      As discussed in Part VIII below, Plaintiff seeks an award of damages

exceeding $1.6 billion on the theory that the members of the Class gave up shares of

Regency worth more than the value of the ETP shares they received in the Merger.

Plaintiff argues Defendants should not be exculpated under Section 7.8(a) from

liability for damages of this magnitude to compensate the Class for inadequate

Merger consideration for essentially two reasons, i.e., because Defendants (i)

“willfully created a conflicted Conflicts Committee” and (ii) “issued a Proxy

misrepresenting Brannon and Bryant as ‘independent directors’ without disclosing

Brannon’s Sunoco Board membership.”432

      Embedded in Plaintiff’s argument are two questions. The first is whether

either of the actions he challenges was the product of bad faith, willful misconduct,

or fraud. The second question is whether, even if one or both of the challenged


432
   Pl.’s Opening Post-Trial Br. 70-71. Plaintiff also asserts that Defendants “willfully
changed the Merger consideration to avoid disclosing J.P. Morgan’s reports, including its
accretion/dilution analyses. Id. at 71. For the reasons explained in Part IV, supra, this
contention is without merit.
                                          102
actions was the product of bad faith, willful misconduct, or fraud, would damages

intended to compensate the Class for inadequate Merger consideration necessarily

follow without any further inquiry. The court addresses these questions in turn.

              1.     Does the Record Support Plaintiff’s Theories for Avoiding
                     Exculpation under Section 7.8(a)?

       Plaintiff’s primary contention is that Defendants acted in bad faith because

“the Regency Board knew Brannon was a Sunoco Board member when he was

appointed to the Conflicts Committee.”433             Having carefully considered the

circumstances of Brannon’s appointment and the cited evidence, the court concludes

that the preponderance of the evidence does not support Plaintiff’s assertion that the

Board acted in bad faith in appointing Brannon to the Conflicts Committee.

       As an initial matter, the context of Brannon’s appointment is telling. Brannon

was asked to join the Conflicts Committee (as well as the Audit & Risk Committee)

to fill a vacancy after the Board had “determined it is in the best interests of the

Partnership and the Company to accept” Gray’s resignation from the committee out

of concern that Gray would not meet the independence standards of the NYSE rules

because he had become the CFO of a small Regency customer and thus may run


433
    Id. at 45, 71. Plaintiff also challenges Bryant’s appointment to the Conflicts Committee.
Id. at 71. But the Conflicts Committee was a standing committee to which Bryant had been
appointed before ETP made a proposal to acquire Regency. Tr. 874 (Brannon); JX 364 at
1). Plaintiff provides no evidence relevant to that appointment to call into question
Bryant’s adherence to the qualification requirements in the LP Agreement or his
independence under Delaware law.
                                            103
afoul of the Qualification Provision.434 No argument is made, and the court can

conceive of none, that Gray’s position as CFO of a small Regency customer would

have called into question Gray’s impartiality under Delaware law to negotiate a

potential ETP-Regency merger. Nor has any argument been made that Gray was

opposed to a merger of ETP and Regency. The concern arising from Gray’s

participation on the Conflicts Committee was to ensure that its membership

complied with Regency’s governance provisions. Given that context, it is illogical

that the Board, having just accepted Gray’s resignation to ensure compliance with

those provisions, immediately would turn around and intentionally flout those

provisions in connection with Brannon’s appointment.

         In fact, an email that Regency’s Corporate Counsel (Jaclyn Thompson) sent

on December 10, 2014, around the time Gray’s ability to satisfy the Qualification

Provision came into question, suggests Regency took that provision seriously and

intended to make sure Brannon was qualified to serve on the Conflicts Committee:




434
      JX 373 at 3; see also supra Part I.H.
                                              104
         We are still waiting to confirm facts surrounding [Gray’s] status on our
         board. I spoke with Tom about an hour ago and no decisions have been
         made. If we go this route, we will send Dick [Brannon] an intake
         questionnaire.     His independence is key as losing [Gray’s]
         independence would be the driving point behind appointing a new
         director (and maintaining NYSE and SEC compliance). Specifically,
         we would have to appoint an independent director to fill the vacancy on
         our audit committee. Latham is drafting a variety of board [resolutions]
         for us so that we are ready to quickly pitch this to our board to render
         final/formal determinations once we definitely know the facts re
         [Gray’s] situation and, if necessary, his replacement.435

As of December 22, Gray’s status remained uncertain and Thompson had begun to

review Brannon’s D&O questionnaire to determine his eligibility to serve on the

Conflicts Committee.436

         Turning to the evidence of the directors’ knowledge Plaintiff has cited, the

record does not support Plaintiff’s assertion that all of the directors who approved

Brannon’s appointment on January 17 (Bradley, Bryant, McReynolds, and Ramsey)

knew at that time that Brannon was still a Sunoco director:

         • Bradley testified he knew Brannon was on the Sunoco board as of
           December 14, 2014, more than a month before his appointment to
           the Conflicts Committee, and that he believed Brannon was
           independent and qualified to sit on the Conflicts Committee when
           the Board appointed him to that position in January.437




435
      JX 280 at 1 (emphasis added).
436
      See JX 302.
437
      Tr. 585-86, 658 (Bradley).
                                           105
         • Bryant testified he knew Brannon was on the Sunoco board as of
           January 16, 2015,438 the date of a Regency Board meeting where
           adding Brannon to the Conflicts Committee was discussed. But
           Bryant was not asked if that was still the case the next day, on
           January 17, when he and the other directors approved the written
           consent for Brannon’s appointment.

         • In a confusing line of questioning, McReynolds testified during his
           deposition in 2019 that he did not remember (based on his then-
           present recollection) when Brannon joined the Sunoco board but
           assumed for purposes of a question that Brannon was on the Sunoco
           board when Brannon’s name came up as a candidate to replace
           Gray—the date of which is not specified but which had occurred by
           December 2014.439

         • When shown a copy of Brannon’s January 20, 2015 letter of
           resignation from the Sunoco board during his deposition in 2019,
           Ramsey testified (based on his then-present recollection) that
           Brannon resigned from the Sunoco board “around this time.”440
           Ramsey was not asked whether he knew Brannon was still a Sunoco
           director when he approved the written consent on January 17, 2015.

         Bradley, McReynolds, and Ramsey’s testimony does not support Plaintiff’s

assertion that they knew at the time Brannon was appointed to the Conflicts

Committee on January 17 that he was still a director of Sunoco. Bryant’s testimony

that he knew Brannon was on the Sunoco board as of January 16 is sufficiently close

in time to when the directors approved the written consent on January 17 to support

such an inference, but there is to my mind another, more logical inference. The other



438
      Tr. 971 (Bryant).
439
      JX 820 at 283-84 (McReynolds Dep.).
440
      JX 814 at 216-17 (Ramsey Dep.).
                                            106
directors on the Board at the time testified, as would be entirely logical, that they

had or would have relied on Regency’s counsel to vet Brannon’s qualifications.441

It stands to reason Bryant would have done so as well and believed when he received

the written consent from Regency’s in-house counsel (Thompson) on January 17

that Brannon’s eligibility to serve on the Conflicts Committee had been confirmed

by counsel.442 Notably, there is no evidence that Bradley, Bryant, McReynolds,

and/or Ramsey knew on January 17 that Brannon had been told by ETE’s counsel to

hold off from resigning from the Sunoco board after he offered to do so that

weekend.443




441
    See JX 833 at 291-92 (Bradley Dep.) (“Q. During Project Rendezvous, do you recall
any discussion with anybody regarding the implications of Brannon being on the Sunoco
LP board? A. During. Yeah, our counsel vetted everything, what was going on. And I
relied on their counsel as to whether or not, you know, he was independent.”); JX 820 at
291 (McReynolds Dep.) (“I believe . . . that the General Counsel of Regency would have
vetted [Brannon], or someone at [ETE] would have vetted him.”); Tr. 1377-78 (Gray Dep.)
(“Question: Back in January 2015, were you comfortable that Mr. Brannon and Mr. Bryant
were independent for purposes of serving on the conflicts committee? Answer: I – again,
with the advice of counsel, they were judged independent, and in my view of their analysis,
questions, and – and statements, I felt they were acting independent.”); JX 814 at 149-50
(Ramsey Dep.) (“But I think the actual qualification process for Regency would have taken
– taken place with Todd Carpenter, who was the general counsel at Regency at the time, to
ensure that [Brannon] would, you know, pass the New York Stock Exchange rules for
serving as an independent director.”).
442
    The January 16 Board meeting began at 2 p.m. Thompson emailed the written consent
to the directors at 4:44 p.m. on January 17. JX 364 at 1; JX 373 at 1. The written consent
was approved by return email on January 17 as follows: Bryant (5:07 p.m.), Bradley (5:11
p.m.), Ramsey (5:13 p.m.), and McReynolds (10:15 p.m.). JX 378; JX 379: JX 380.
443
      Tr. 870-71 (Brannon).
                                           107
         As this court has noted, “[w]ithout the ability to read minds, a trial judge only

can infer a party’s subjective intent from external indications.”444 Considering the

record in its totality, the court finds that the weight of the evidence supports the

inference that the directors who approved Brannon’s appointment to the Conflicts

Committee did not intend to violate the Qualification Provision and, to the contrary,

that they subjectively believed they were acting in Regency’s best interests when

they appointed Brannon to take Gray’s place on the Conflicts Committee in order to

ensure compliance with that provision. As it turns out, Brannon’s appointment was

mishandled—apparently at the hands of lawyers tasked with its implementation—

and caused a breach of the implied covenant of good faith and fair dealing because

his service on the Conflicts Committee and Sunoco board overlapped. That breach

was an issue of strict liability. Insofar as the directors’ mental state is concerned, it

is more likely than not that the failure to secure Brannon’s resignation from the

Sunoco board before his appointment to the Conflicts Committee was not

intentional.

         Plaintiff’s second contention is that “Defendants . . . committed fraud by

knowingly issuing a false and misleading Proxy.”445 To be sure, the Proxy contained

two false statements directly relating to Brannon’s overlapping service on the


444
      El Paso, 113 A.3d at 178.
445
      Pl.’s Reply Br. 41.
                                            108
Sunoco board and the Conflicts Committee.446 But Plaintiff has failed to provide

any evidence that the directors who approved the Merger and authorized the issuance

of the Proxy—Bradley, Brannon, Bryant, and Gray—knew that the Proxy contained

those false statements.447

         During the meeting when the Board approved the merger on January 25, 2015,

the Board authorized Bradley (as Regency’s CEO) and certain other officers to

prepare, execute, and file the Proxy.448 There is no evidence that the other directors

(Brannon, Bryant, and Gray) played any role in the preparation of the Proxy, much

less that they were aware of the two false statements in it. Bradley signed the

Proxy,449 but again, Plaintiff provides no evidence that he (or any other Regency

officer who may have been involved in preparing the Proxy) was aware that it

contained the two false statements.             Plaintiff’s contention that Defendants

perpetrated a fraud with respect to the Proxy thus fails for lack of evidence of

scienter.



446
      See supra Part IV.
447
   See In re TrueCar, Inc. S’holder Deriv. Litig., 2020 WL 5816761, at *13 (Del. Ch. Sept.
30, 2020) (“[T]o adequately allege that a director faces a substantial likelihood of liability
for disclosure violations, the plaintiff must plead specific factual allegations showing ‘that
the director defendants had knowledge that any disclosures or omissions were false or
misleading.’” (quoting In re Citigroup Inc. S’holder Deriv. Litig., 964 A.2d 106, 134 (Del.
Ch. 2009))).
448
      JX 537 at 3-4.
449
      Proxy at 4.
                                            109
                2.      Would Plaintiff’s Theories for Avoiding Exculpation
                        Support His Theory of Damages?

         The next question the court considers, for the sake of completeness, is whether

damages to compensate the Class for inadequate Merger consideration automatically

would follow if Plaintiff had established that the Board’s decision (i) to put Brannon

on the Conflicts Committee and/or (ii) to disseminate a Proxy containing two false

statements was the product of bad faith, willful misconduct, or fraud. Plaintiff

asserts the answer to this question is yes as if that were obvious.

         Defendants counter that: “[T]he only ‘determination’ for which Plaintiff seeks

relief is the Merger’s approval. Thus, in selecting which subjective beliefs to

evaluate, the Court focuses on this determination alone, even if there are ancillary

determinations.”450 For support, Defendants rely on the Supreme Court’s Encore

decision, where it explained that because plaintiff’s “only claim is that the Merger

was unfair and undertaken in bad faith, [the acquirer’s] allegedly value-depressing

disclosures are relevant only insofar as they resulted in an unfair exchange ratio for

the Merger itself.”451

         In my view, given that the relief Plaintiff seeks is monetary damages intended

to remedy an allegedly unfair exchange ratio, the court’s focus in determining



450
      Defs.’ Supp. Br. 2.
451
      72 A.3d at 110.
                                           110
whether Defendants are not entitled to exculpation under Section 7.8(a)—whether it

be for an express breach of the LP Agreement or a breach of the implied covenant

of good faith and fair dealing inherent therein—logically should turn on Defendants’

state of mind on the issue that provides the rationale for damages: the fairness of the

Merger. That is not to say that the events underlying the breaches of the implied

covenant are not relevant to this inquiry. They would be, for example, if they were

the proximate cause of or at least contributed to an unfair exchange ratio.

      Turning to the ultimate question, the court finds that each of the four directors

who approved the Merger did so in good faith, i.e., they each subjectively believed

the Merger was in Regency’s best interests. This conclusion is based on the evidence

discussed in detail above that forms the basis of the court’s conclusion that the

Merger was objectively fair and reasonable as well as the court’s observations of the

directors who voted to approve the Merger, each of whom testified at trial in person

(Bradley, Brannon, and Bryant) or by video (Gray) and each of whom was highly

credible. In sum, the record shows that the members of the Conflicts Committee

firmly believed that Regency and its unitholders would be better off as part of a

combined entity with ETP rather than to remain as a standalone entity given the

adverse conditions in the energy markets facing the Partnership—which negatively

impacted Regency far more dramatically than ETP and which were expected to




                                         111
persist for years—and that securing a 15% premium for Regency’s unitholders

provided them fair consideration for exchanging their shares.452

         A central focus of Plaintiff’s case concerned Brannon’s overlapping tenure on

the Conflicts Committee and Sunoco board, and rightfully so because that overlap

clearly violated the bright-line prohibition in the Qualification Provision against

serving on an affiliate’s board.        Worse, Brannon knew during the Merger

negotiations he was violating the provision and made a deliberate choice not to reach

out to the Sunoco board until after the Merger was announced when it became

apparent the Sunoco board had not received notice of his resignation.453 Despite

these stark facts, which Brannon forthrightly acknowledged during his testimony,

the court is not convinced he acted in bad faith.

         Nothing in the record suggests Brannon had an ulterior motive to avoid

resigning from the Sunoco board to curry favor with Warren, to collect board fees,

or to obtain any other benefit. To the contrary, he offered to resign shortly after


452
    See, e.g., Tr. 855 (Brannon) (having “no doubt” that the Merger was in Regency’s best
interests); Tr. 956-58 (Bryant) (having a “pretty negative outlook for Regency” and stating
as a standalone entity, Regency unitholders may not have received distributions); Tr. 565
(Bradley) (believing “it was a good deal for the Regency unitholders . . . the best deal
available . . . had [Regency] continued on alone, we probably would have seen a continued
decline in our unit price”); JX 815 at 203 (Gray Dep.) (stating he believed that the Merger
was in Regency’s best interests, in part because “the change in commodity prices,
Regency’s cost of capital, the street’s view of Regency’s prospective future . . . the only
alternative if we did not do the [Merger] is basically Regency would just be in a wind-
down”).
453
      Tr. 869-70, 880-82 (Brannon).
                                           112
Regency received ETP’s initial offer on January 16, 2015, and he submitted a formal

resignation letter on January 20, before any substantive negotiations concerning the

Merger had begun. It was ill-advised for ETE’s counsel (Mason) to be the person

giving directions to Brannon about resigning from the Sunoco board. Had Brannon

consulted, for example, with the Conflicts Committee’s counsel, the problems with

implementing his resignation may well have been avoided. Nonetheless, there is no

evidence suggesting Mason had an ill-motive to flout the Qualification Provision

and, once Brannon was dialoguing with Mason, it is understandable he would not

disregard Mason’s request to refrain from contacting the Sunoco board about his

resignation until it was announced publicly in order to prevent leaks.

      All in all, the process of bringing Brannon onto the Conflicts Committee was

badly mishandled but it did not taint his ability to make decisions with only the best

interests of Regency in mind. And, for the reasons previously discussed, whether

one could view the Conflicts Committee’s decision to recommend and the Board’s

decision to approve the Merger as objectively good or bad, the record strongly

supports the conclusion that the directors who made those decisions firmly believed

the Merger was in Regency’s best interests.

VIII. DAMAGES
      For the reasons discussed in Part VII, the court concluded that the General

Partner is not liable for monetary damages. The court next considers Plaintiff’s


                                         113
evidence of damages assuming, arguendo, that the General Partner acted in a manner

that would have permitted an award of damages under Section 7.8(a) of the LP

Agreement based on an express or implied breach of the LP Agreement. For the

reasons discussed below, that analysis leads to the conclusion that no damages would

be warranted in any event.

         Plaintiff presented two theories in support of a request for an award of

expectation damages—the first was the focus of Plaintiff’s case at trial and the

second was advanced for the first time in his post-trial brief. The court considers

those two theories, in turn, below.

         A.     Plaintiff’s “Give-Get” Damages Analysis

         At trial, Plaintiff’s valuation expert, James L. Canessa, opined that damages

to the Class were $1,685,644,286—or approximately $2.2 billion when including

four years of interest—by comparing (i) the value of a Regency unit as of the closing

date of the Merger (April 30, 2015) based on a discounted cash flow analysis using

a dividend discount model (“DDM”)454 and (ii) the value of 0.4124 ETP units using

its closing stock price on April 30, 2015.455 In other words, Canessa’s analysis is



454
   The dividend discount model is a variation of a discounted cash flow model, which uses
expected dividends instead of projected free cash flows. JX 838 ¶ 97. In calculating the
DDM value of Regency, Canessa used the January Projections, which J.P. Morgan relied
on to calculate a DDM value of Regency as part of its fairness analysis. JX 477 at 1; JX
838 ¶ 100; JX 555 at 19.
455
      Tr. 235-37 (Canessa); JX 838 ¶¶ 3, 207-09, Ex. 8.
                                             114
premised on an apples-to-oranges comparison of the units that were exchanged in

the Merger where the “give” (Regency units) is calculated based on a DDM

valuation model and the “get” (ETP units) is calculated based on market price:

                Give: Regency DDM value per unit       $29.06
                Get: ETP market value per unit         $23.83
                     ($57.78 x 0.4124)
                Damages per unit                       $5.23
                Units held by Class members            332,208,786
                Total Damages                          $1,685,644,286

Canessa did not calculate a DDM value of ETP.456 Nor did he provide any authority

from finance literature to support his methodology of comparing a DDM-derived

value to a market value to determine monetary damages rather than making a DDM-

to-DDM or market-to-market comparison.

         In response to Canessa’s testimony, Defendants’ valuation expert, Kevin F.

Dages, presented three different analyses using two methodologies, i.e., one market-

to-market analysis and two variations of a DDM-to-DDM analysis. In the first

analysis, Dages compared (i) the market value of a Regency unit to (ii) the market

value of 0.4124 ETP units as of the announcement and closing dates of the Merger.457

As of both dates, the market value of ETP units received in the Merger exceeded the

market value of Regency’s units.458


456
      Tr. 374 (Canessa).
457
      JX 842 ¶¶ 43-44; Tr. 1474-76, 1550-53 (Dages).
458
      JX 842 ¶¶ 72-74; Tr. 1474-76, 1550-53 (Dages).
                                           115
         In his second analysis, Dages compared (i) the implied value of 0.4124 ETP

units using a DDM valuation he prepared of ETP on a standalone basis to (ii) the

DDM valuation of Regency units Canessa prepared. This comparison showed that

the DDM-derived value of ETP units received in the Merger exceeded Canessa’s

DDM valuation of Regency’s units, whether valued as of the announcement date or

the closing date and whether using the January Projections or April Projections.459

         In his third analysis, Dages compared (i) the implied value of 0.4124 ETP

units using a DDM valuation he prepared of ETP on a pro forma basis when

combined with Regency to (ii) the DDM valuation of Regency units Canessa

prepared.460 This comparison again showed that the DDM-derived value of ETP




459
      JX 842 ¶¶ 10(ii), 114, 118-19; Tr. 1475, 1493-96 (Dages).
460
    The projections for ETP that Dages used for his pro forma analysis came from J.P.
Morgan’s fairness analysis and were used by ETP’s financial advisor (Barclays) in its
analysis. Compare JX 842 Ex. 13E (Dages report), with JX 540 at 16 (J.P. Morgan fairness
analysis); see also Tr. 1589- 91 (Dages). Plaintiff criticizes Dages for “not assess[ing] the
reliability of the pro forma projections he used in his DDM.” Pl.’s Opening Post-Trial Br.
68. This criticism is unpersuasive. Plaintiff’s own industry expert, Matthew P.
O’Loughlin, used the same projections in preparing an accretion/dilution analysis, which
O’Loughlin described in his report as “reasonable.” Compare JX 839 ¶ 203 (O’Loughlin
report), with JX 842 Ex. 13E (Dages report); see also Tr. 27-28 (O’Loughlin). As discussed
below, Plaintiff used O’Loughlin’s accretion/dilution analysis to create an alternative
theory of damages in his post-trial brief. That analysis utilizes the pro forma cost of equity
for the combined entity that Dages calculated. See Pl.’s Opening Post-Trial Br. 69.
                                             116
units received in the Merger exceeded Canessa’s DDM valuation of the Regency’s

units, whether valued as of the announcement date or the closing date.461

      In sum, Dages’ analyses showed that every apples-to-apples comparison

(market-to-market or DDM-to-DDM) demonstrated that members of the Class

suffered no damages and that the only way Canessa could attest to the existence of

damages was by making an apples-to-oranges comparison of a DDM-valuation of

Regency’s units to the market price of ETP’s units. As Canessa conceded:

        Q.    Now, the reason for that is because the only way you get
      damages in this case is if you compare Regency’s DDM that you did to
      ETP’s market price; right?

          A.    That is correct, yes.

         Q.     If the – if you compare market price to market price on sign
      or on close, there’s no damage; right?

          A.    That’s correct.

         Q.     And if you compare DDM to DDM for Regency and EPT on
      sign and close, there’s no damage, right?

          A.    That’s correct.




461
   JX 842 ¶¶ 10(ii), 122-24; Compare Tr. 1499-1500 (Dages) (pro forma DDM as of sign
or close is $31.24 or $30.39, respectively), with Tr. 1573, 1577 (Dages) (Canessa’s DDM
valuation of $30.42 as of signing and $29.06 as of closing).
                                         117
            Q.     And it doesn’t matter – I want to be real clear on that answer.
         On the Regency side, it doesn’t matter whether you use the January
         projections, the February projections, the March projections, or the
         April spreadsheet; right?

             A.    That’s correct.462

The chart below depicts the results of each of the analyses Canessa and Dages

performed using the January Projections:463




         Plaintiff argues that the DDM-to-market comparison in Canessa’s damages

model is a valid valuation methodology on the theory that ETE had a “financial

incentive to favor ETP over Regency” based on the difference between their




462
      Tr. 363-64 (Canessa).
463
      JX 842 ¶¶ 10, 44, 74, 116-21; JX 838 Ex. 8.
                                            118
respective IDR splits,464 which “caused Regency’s unit price to suffer a ‘valuation

overhang.’”465 Although it is true that ETE had a contractual right to share in a

higher percentage of the distributable cash flows of ETP than it did for Regency

before the Merger,466 Canessa did not provide any empirical support indicating that

ETE actually favored ETP over Regency in the past, and the record shows otherwise.

         Contrary to Canessa’s theory, the record shows that Regency grew through

acquisitions at a “slightly faster” rate than ETP during the three-year period

preceding the Merger and that ETE provided financial support for certain Regency

acquisitions by, among other things, forgiving IDR payments and suspending

management fees.467 Analyst reports on which Canessa relied in rendering his

opinions recognized that “ETE has shown it can be supportive [of Regency] during




464
   As discussed in Part I.D, supra, as of the end of the fourth quarter of 2014, the IDRs
that ETE owned entitled it to receive 48% and 23%, respectively, of ETP and Regency’s
incremental quarterly distributions (i.e., distributions above a specified level), although
Regency was close to reaching the 48% tier in its IDR schedule.
465
   Pl.’s Opening Post-Trial Br. 67. Plaintiff also contends that “Regency’s unaffected unit
price did not reflect Regency’s value as of January 2015” based on Welch’s unauthorized
comments at the Wells Fargo energy symposium in December 2014. Id. As discussed
above, it is not disputed that these comments (although unauthorized) were accurate. The
comments, furthermore, were preceded by a substantial decline in Regency’s unit price
over the nine trading days since the OPEC announcement and were in the public domain
for more than a month before the announcement of the Merger. See supra Part VI, Finding
#4.
466
      See supra Part I.D.
467
      Tr. 1481-85 (Dages).
                                           119
transactions” and that “we have witnessed little conflict as we note that both ETP

and RGP have grown.”468 Plaintiff’s own brief acknowledges as much:

         Regency was rapidly growing its business, embarking on major
         acquisitions and growth projects. Between 2013 and 2014, Regency
         engaged in $9 billion of acquisitions and spent $1.5 billion on growth
         initiatives.469

         To be clear, the evidence of Regency and ETP’s acquisition history does not

rule out the possibility of a “valuation overhang” due to control. It simply supports

the point that to the extent a valuation overhang due to ETE control existed, there is

no basis to conclude that it affected Regency differently than ETP. Indeed, the

record bears out that that the general partner powers, SEC risk disclosures regarding

conflicts, and analyst commentary regarding ETE control are substantively the same

for both Regency and ETP.470

         Given the lack of any empirical support for drawing a distinction between

Regency and ETP based on a valuation overhang theory, Canessa’s use of a DDM-

to-market comparison is illogical and at odds with well-established Delaware

precedent rejecting similar attempts to utilize apples-to-oranges comparisons to

justify damages in actions challenging the fairness of stock-for-stock mergers.




468
      Tr. 422-26 (Canessa); JX 96 at 6; JX 211 at 3.
469
      Pl.’s Opening Post-Trial Br. 8 (citations omitted).
470
      Tr. 1489-91 (Dages); JX 842 ¶¶ 82-84.
                                              120
            Almost seven decades ago, in Sterling v. Mayflower Hotel Corp., the

Delaware Supreme Court summarily rejected a damages analysis comparing “the

market value of the parent stock issued to the stockholders of the subsidiary” to the

“liquidating value of the subsidiary’s stock.”471 Not mincing words, the high court

found that the analysis was “[o]n its face . . . unsound, since it attempts to equate

two different standards of value” and that the plaintiffs’ position was “wholly

untenable.”472

            The Court of Chancery has followed Sterling’s common-sense reasoning on

numerous occasions. For example, in Rosenblatt v. Getty Oil Co., which involved a

class action challenging the fairness of Getty’s acquisition of Skelly Oil Company

in a stock-for-stock merger, Chancellor Brown rejected the argument of plaintiff’s

expert that “fairness required the Skelly minority shareholders to receive Getty stock

having a market value equal to the asset value of their Skelly stock.”473 The court

explained that the expert’s position was “basically . . . the same argument that was

rejected in Sterling v. Mayflower Hotel Corp.”474




471
      93 A.2d 107, 111 (Del 1952).
472
      Id. at 111, 113.
  1983 WL 8936, at *26 (Del. Ch. Sept. 19, 1983) (emphasis added), aff’d, 493 A.2d 929
473

(Del. 1985).
474
      Id.
                                          121
         Similarly, in Citron v. E.I. DuPont de Nemours & Co., which involved a class

action challenging DuPont’s acquisition of its subsidiary (Remington Arms

Company) in a stock-for-stock merger, then-Vice Chancellor Jacobs rejected an

analysis of plaintiff’s expert that was “akin to comparing apples to oranges.”475

More specifically, the court found that a valuation of Remington that “compared

“Remington’s adjusted book value to DuPont’s stock market price, rather than

valuing DuPont and Remington shares in the same manner and then comparing those

values” had “no probative value.”476

         More recently, in Emerald Partners v. Berlin, which also involved a class

action challenging a stock-for-stock merger, the court found that an analysis of

plaintiff’s expert that compared “an undiscounted going concern value as of one of

one date, to a discounted going concern value as of a later date” was “flawed because

it compares apples to oranges.”477

         In the face of this precedent, Plaintiff relies essentially on one case: In re

Southern Peru Copper Corp. Shareholder Derivative Litigation.478                There, a

stockholder of Southern Peru, a publicly-traded company controlled by Grupo



475
      584 A.2d 490, 492 (Del. Ch. 1990).
476
      Id. at 509 (emphasis added).
477
      2003 WL 21003437, at *36 (Del. Ch. Apr. 28, 2003), aff’d, 840 A.2d 641 (Del. 2003).
478
   52 A.3d 761 (Del. Ch. 2011), aff’d sub nom. Ams. Mining Corp. v. Theriault, 51 A.3d
1213 (Del. 2012).
                                            122
Mexico, asserted that the company overpaid when it acquired 99.15% of Minera—

a private company also controlled by Grupo Mexico—for the price the controller

demanded, i.e., 67.2 million newly-issued shares of Southern Peru stock with a

signing-date market value of $3.1 billion.479 The case is readily distinguishable.

         The gravamen of the trial court’s detailed analysis was that the transaction

was unfair because, rather than working to ensure that Southern Peru received

equivalent value for its 67.2 million shares—which “everyone believed” were worth

$3.1 billion in cash,480 the special committee and its financial adviser “went to

strenuous lengths to equalize the values of Southern Peru and Minera” to benefit the

controller through a series of analyses based on unreliable data that “devalued

Southern Peru and topped up the value of Minera,” a private company.481 Here,



479
      Id. at 764-75.
480
   Id. at 763 (“The 3.1 billion was a real number in the crucial business sense that everyone
believed that the NYSE-listed company could in fact get cash equivalent to its stock price
for its shares.”).
481
    Id. at 801. It is in this context that the court rejected defendants’ “relative valuation” of
Southern Peru and Minera using DCF values where “the cash flows for Minera were
optimized to make Minera an attractive acquisition target, but no such dressing up was
done for Southern Peru.” Id. at 802. On appeal, after carefully examining the record, the
Supreme Court explained that the Court of Chancery’s “rejection of Defendants’ ‘relative
valuation’ of Minera was the result of an orderly and logical deductive process that is
supported by the record.” Ams. Mining, 51 A.3d at 1247. The high court explained that
the “Court of Chancery acknowledged that relative valuation is a valid valuation model,”
that a DCF model “is only as reliable as the input data used for each company,” and that
the trial court “carefully explained its factual findings that the data inputs . . . used for
Southern Peru in the Defendants’ relative valuation model for Minera were unreliable.” Id.
at 1247-48.
                                              123
unlike in Southern Peru, Regency and ETP were both publicly traded in efficient

markets482 and there is no evidence that J.P. Morgan manipulated any of its valuation

analyses or that the Conflicts Committee eschewed market evidence of Regency’s

value in favor of a lower valuation based on a DDM or some other financial model.

Indeed, Canessa concedes that Regency traded in an efficient market483 and he used

the same January Projections in his DDM that J.P. Morgan used in its fairness

opinion valuation analysis.

         In sum, for the reasons explained above, the court finds that Canessa failed to

provide a valid rationale for valuing the Merger consideration based on DDM-to-

market comparison and that his damages analysis is unreliable and is accorded no

weight because it illogically “attempts to equate two different standards of value.”484

As Dages testified and as the chart depicted above shows, when one conducts a

market-to-market or DDM-to-DDM comparison of the give and get in the Merger,

there are no damages.




482
      JX 842 ¶ 34.
483
      Tr. 424 (Canessa).
484
   Sterling, 93 A.2d at 111; see also LongPath Cap., LLC v. Ramtron Int’l Corp., 2015
WL 4540443, at *1 (Del. Ch. June 30, 2015) (rejecting damages model when data inputs
are unreliable); Highfields Cap., Ltd. v. AXA Fin., 939 A.2d 34, 56-58 (Del. Ch. 2007)
(Lamb, V.C.) (giving no weight to unreliable comparable company methodology).
                                           124
         B.     Plaintiff’s Dilution Damages Analysis

         Tacitly acknowledging the methodological flaw in Canessa’s damages

analysis that became very apparent at trial, Plaintiff presented for the first time in its

post-trial brief an alternative “damages” theory.          The theory begins with a

calculation Plaintiff’s industry expert (O’Loughlin) presented at trial that, according

to Plaintiff, “quantified the amount of Regency’s cash flows Defendants diverted

through the Merger to ETE” from 2015 to 2019, which “diluted the distributions to

Regency unitholders.”485 O’Loughlin’s calculations are set forth below. The bottom

row (“Aggregate Merger Impact”) is the total amount of distributions allegedly

diverted from the Class to ETE post-Merger over five years in undiscounted dollars:




485
      Pl.’s Opening Post-Trial Br. 68.
                                           125
            In his opening post-trial brief, Plaintiff discounted the figures in the bottom

row to present value using the cost of equity Dages’ utilized at trial in his pro forma

DDM model.486            According to Plaintiff, this calculation “establishes damages

between $1.049 per unit (cost of equity with size premium) and $1.0538 (cost of

equity        without    size     premium),   respectively—totaling     $337,997,017    and

$339,543,619, respectively, for the unaffiliated units outstanding at the time of the

Merger.”487

            Defendants argue Plaintiff went all-in at trial with Canessa’s $1.6 billion plus

give-get damages analysis and waived the right to present a different theory after

trial.488 They have a valid point.489 O’Loughlin was not identified as a damages

expert before trial and admitted during trial he was “not providing an amount by

which the Court should enter judgment.”490 Had O’Loughlin presented Plaintiff’s

newfound theory at trial, he (and Canessa) would have faced some hard questions

that Defendants were never afforded the opportunity to ask—like how one



486
      Id. at 69.
487
      Id.
488
      Defs.’ Post-Trial Br. 85.
489
   See Fletcher Int’l, Ltd. v. Ion Geophysical Corp., 2013 WL 6327997, at *16, *21 (Del.
Ch. Dec. 4, 2013) (disregarding “new damages theory” raised for the first time in post-trial
brief “after the viability of theory [asserted at trial] was undercut at trial”); Zaman v.
Amedeo Hldgs., Inc. 2008 WL 2168397, at *16 (Del. Ch. May 23, 2008) (finding waiver
of argument first raised in post-trial brief).
490
      Tr. 208 (O’Loughlin) (“All I’m doing is an analysis of the distributions.”).
                                               126
analytically can reconcile two different damages methodologies that quantify the

same supposed harm to Regency unitholders but reach vastly different results.

Putting aside that Plaintiff’s dilution theory was not fairly raised, it suffers at least

two obvious deficiencies that convince the court it is unreliable and must be rejected.

         First, as the court has found, the historic decline in energy prices that began

in 2014 impacted ETP and Regency in dramatically different ways due to the nature

of their businesses, their respective sensitivity to commodity prices, and their

respective financial strength.491 Yet Plaintiff’s dilution calculation assumes that the

projected distributions from ETP and from Regency were “equally likely to be

achieved” and fails to account for their differing risks.492 That methodological flaw

makes the calculation plainly unsound.493 Indeed, the DDM-to-DDM comparison

discussed above shows that, when accounting for risk, the value of the Merger

consideration (based on ETP’s pro forma future distributions) exceeded the value of

Regency’s as a standalone entity (based on its future distributions), yielding zero

damages.




  See supra Part VI Finding #2; Tr. 735-36 (Castaldo); Tr. 388-89 (Canessa) (“Q: ETP
491

was more stable than Regency. Right? A: Yes.”).
492
      Tr. 207 (O’Loughlin).
493
   El Paso, 2015 WL 1815846, at *26-27 (“Arriving at an accurate valuation . . . requires
an assessment of the reliability of . . . future cash flows.”) (rejecting an expert’s valuation
that did not consider risk to entity’s future cash flows).
                                             127
      Second, Plaintiff’s dilution calculation does not consider other benefits the

unitholders received from the Merger. In particular, the analysis does not take into

account the 15% ($3.14/unit) premium that was achieved based on the companies

unaffected unit prices as of the announcement date of the Merger, which

substantially exceeds the $1.05/unit in damages that Plaintiff projects.

IX.   CONCLUSION

      For the reasons explained above, judgment will be entered in favor of

Defendants and against Plaintiff on Counts I and II of the Amended Complaint. Each

party will bear its own costs. The parties are directed to confer and submit an

implementing form of final judgment consistent with this decision within five

business days.




                                         128